Exhibit 10.27

BRANCH PURCHASE AGREEMENT

By and Among

FIRST COMMUNITY BANK,

FIRST STATE BANCORPORATION

and

GREAT WESTERN BANK

Dated as of March 10, 2009

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

   1         Section 1.1    Purchase and Sale of Assets    1         Section 1.2
   Excluded Assets and Liabilities    5         Section 1.3    Assignment and
Assumption of Deposits    6         Section 1.4    Assignment and Assumption of
Other Liabilities    6         Section 1.5    Adjustment for Income, Expenses
and Fees    7         Section 1.6    Estimated Transfer Amount    8
        Section 1.7    Post-Closing Schedule    9         Section 1.8    Final
Settlement    10         Section 1.9    Allocation of Purchase Price    11

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

   11         Section 2.1    Corporate Organization and Powers    11
        Section 2.2    Corporate Authority; No Violation    13         Section
2.3    Consents and Approvals    13         Section 2.4    Compliance With Law
   14         Section 2.5    Title to Assets    15         Section 2.6   
Contracts and Leases    16         Section 2.7    Litigation    17
        Section 2.8    Environmental    18         Section 2.9    Finders or
Brokers    19         Section 2.10    Financial Information    19
        Section 2.11    Taxes    19         Section 2.12    Loans    20
        Section 2.13    Real Property    21         Section 2.14    Personal
Property    23         Section 2.15    Licensed IP    23         Section 2.16   
Employees; Employee Benefits    23         Section 2.17    Deposits    24
        Section 2.18    Operations of the Business    24         Section 2.19   
No Adverse Change; Liabilities    25         Section 2.20    Availability of
Assets    26         Section 2.21    Insurance    26         Section 2.22   
Agreements with Governmental Entities    26         Section 2.23    IRA Account
Documentation    26         Section 2.24    No Other Representations or
Warranties    26

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER

   26         Section 3.1    Corporate Organization and Powers    26
        Section 3.2    Corporate Authority; No Violation    27         Section
3.3    Consents and Approvals    28         Section 3.4    Finders or Brokers   
28         Section 3.5    Litigation    28         Section 3.6    Approvals   
28         Section 3.7    Capital Available    29

 

i



--------------------------------------------------------------------------------

ARTICLE IV COVENANTS OF THE PARTIES

   29         Section 4.1    Business Obligations    29         Section 4.2   
Access    31         Section 4.3    Regulatory Matters    32         Section 4.4
   Further Assurances    33         Section 4.5    Withholding    34
        Section 4.6    Retirement Accounts    34         Section 4.7    Reports
   34         Section 4.8    Transition Procedures    34         Section 4.9   
Transfer Fees    34         Section 4.10    Assumption of IRA Deposits    34
        Section 4.11    Insurance    35         Section 4.12    Taxpayer
Information and Reporting    35         Section 4.13    Assistance Clause    35
        Section 4.14    Transfer of Safe Deposit Box Businesses    36
        Section 4.15    Updating Disclosure Letter    36         Section 4.16   
Book Value Schedule    36         Section 4.17    Delivery of Records    37
        Section 4.18    Other Pre-Closing Transition Items    37         Section
4.19    Non-Solicitation of Business    37         Section 4.20    Covenant Not
to Compete    37         Section 4.21    Preserve Accuracy of Representations
and Warranties; Notification of Certain Matters    38         Section 4.22   
Use of Licensed IP    38         Section 4.23    Landlord’s Consent    38
        Section 4.24    Intentionally Omitted    38         Section 4.25   
Tenant’s Estoppel Certificates    38         Section 4.26    Title and Title
Survey    39         Section 4.27    Real Estate Transfer Declarations    39
        Section 4.28    Seller Sublease    40

ARTICLE V EMPLOYEE MATTERS

   40         Section 5.1    Employees    40         Section 5.2    Notice of
Closing    43

ARTICLE VI CERTAIN TAX MATTERS

   43         Section 6.1    Certain Tax Matters    43

ARTICLE VII CLOSING DATE

   44         Section 7.1    Closing Date/Closing    44

ARTICLE VIII CONDITIONS TO EACH PARTY’S OBLIGATIONS

   45         Section 8.1    Approval of Governmental Authorities    45
        Section 8.2    No Injunctions or Restraints; Illegality    45

ARTICLE IX CONDITIONS TO PURCHASER’S OBLIGATIONS

   46         Section 9.1    Representations and Warranties True; Obligations
Performed; No Material Adverse Changes    46         Section 9.2    Consents   
46         Section 9.3    Deliveries    47         Section 9.4    Charter
Acquisition    49

 

ii



--------------------------------------------------------------------------------

ARTICLE X CONDITIONS TO SELLER’S OBLIGATIONS

   50         Section 10.1    Representations and Warranties True; Obligations
Performed    50         Section 10.2    Consents    50         Section 10.3   
Deliveries    50

ARTICLE XI INDEMNIFICATION

   51         Section 11.1    Seller to Indemnify    51         Section 11.2   
Purchaser to Indemnify    52         Section 11.3    Procedure for
Indemnification    52         Section 11.4    Limitations    53         Section
11.5    Indemnification Payments on After-Tax Basis    54         Section 11.6
   Purchase Price Adjustment    54         Section 11.7    Survival    54
        Section 11.8    Exclusive Remedy    55         Section 11.9   
Non-Duplication of Article VI Indemnification    55

ARTICLE XII TERMINATION

   55         Section 12.1    Methods of Termination    55         Section 12.2
   Effect of Termination    56

ARTICLE XIII MISCELLANEOUS PROVISIONS

   56         Section 13.1    Entire Agreement; Modification; Waiver    56
        Section 13.2    Counterparts; Virtual Closing    56         Section 13.3
   Headings; Pronouns and Other References    57         Section 13.4    Payment
of Expenses    57         Section 13.5    Governing Law    57         Section
13.6    Addresses of Notice, Etc.    57         Section 13.7    Publicity    58
        Section 13.8    Severability    58         Section 13.9    Enforcement
of the Agreement    59         Section 13.10    Binding Nature; Assignment    59

 

iii



--------------------------------------------------------------------------------

        Exhibits               Annex A    Branch Offices            Exhibit 4.23
   Form of Landlord’s Consent            Exhibit 4.25    Form of Tenant’s
Estoppel Certificate            Exhibit 4.28    Form of Sublease to Seller   
        Exhibit 9.3(a)    Form of Bill of Sale            Exhibit 9.3(b)(i)   
Form of Special Warranty Deed            Exhibit 9.3(b)(ii)    Form of
Assignment and Assumption of Landlord Leases            Exhibit 9.3(b)(iii)   
Form of Tenant Notice            Exhibit 9.3(c)(i)    Form of Assignment and
Assumption of Tenant Leases            Exhibit 9.3(m)    Financing Statements   
        Exhibit 10.3    Form of Instrument of Assumption of Assumed Liabilities
           Schedules         1.6(b)(i)    Deposit Premium Calculation   
        1.9    Purchase Price Allocation Methodology            4.8   
Transition Procedures   

This filing excludes schedules and exhibits, other than schedule 1.6(b)(i),
Deposit Premium Calculation. The registrant agrees to furnish the excluded
schedules and exhibits supplementally to the Securities and Exchange Commission
upon request.

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

     Page

2008 Trial Balance

   19

ACH

   6

Affiliates

   51

Agreement

   1

Applicable Laws

   14

Assets

   1

Assigned Permits

   4

Assignment and Assumption of Landlord Leases

   47

Assignment and Assumption of Tenant Leases

   48

Assumed Liabilities

   6

ATM

   1

Automated Accounts

   6

Automated Items

   6

Book Value Schedule

   36

Branch Account

   24

Branch Account Report

   24

Branch Business

   12

Branch Deposits

   6

Branch Offices

   1

Business Day

   10

Cash

   1

Charter Acquisition

   28

Closing

   44

Closing Date

   44

COBRA

   42

Code

   5

Comparable Position

   40

Confidentiality Agreement

   31

Contracts

   4

Deductible

   53

Deposit Premium

   9

Deposits

   6

Disagreement

   10

Employee Benefit Plan

   7

Employees

   40

Employment Effective Date

   40

Encumbrances

   15

Environmental Laws

   18

ERISA

   5

ERISA Affiliate

   5

Estimated Cash

   8

Estimated Deposits

   8

 

i



--------------------------------------------------------------------------------

Estimated Loan Payment

   8

Estimated Pro-Rata Adjustment

   8

Estimated Target Amount

   9

Estimated Transfer Amount

   9

Estimation Date

   8

Excluded Assets

   5

Excluded Deposit

   6

Excluded Liabilities

   6

Excluded Loan

   3

FDIA

   6

FDIC

   7

Federal Funds (Effective)

   11

Federal Funds Rate

   11

Final Allocation

   11

Final Deposits

   10

Final Settlement Date

   10

Final Target Amount

   10

Final Transfer Amount

   10

Final Transfer Payment

   10

GAAP

   19

Governmental Entity

   14

Hazardous Material

   18

Indemnifying Party

   52

Indemnitee

   52

Injunction

   45

Interest Period

   11

IRA

   8

IRS

   11

Landlord Leases

   16

Landlord’s Consent

   38

Leased Personal Property

   3

Leased Real Properties

   3

Leasehold Improvements

   4

Leases

   3

Licensed IP

   23

Loan Interest

   3

Loans

   2

Losses

   51

Material Adverse Effect

   12

Material Employee Benefit Plan

   23

Notice of Disagreement

   10

Owned ATMs

   3

Other Liabilities

   6

Owned Personal Property

   3

Owned Real Properties

   3

Parent

   1

 

ii



--------------------------------------------------------------------------------

Permits

   14

Permitted Encumbrances

   15

Person

   17

Personal Property

   3

Post-Closing Schedule

   9

Properties

   18

Proposed Final Allocation

   11

Pro-Rata Adjustment

   8

Purchaser

   1

Purchaser Disclosure Letter

   26

Purchaser Indemnified Parties

   51

Purchaser Material Adverse Effect

   27

Purchaser’s Account

   9

Records

   4

Requisite Regulatory Approvals

   45

Retirement Accounts

   6

Review Period

   10

Safe Deposit Box Business

   4

SBA Loan

   21

Seller

   1

Seller Disclosure Letter

   11

Seller GAAP

   19

Seller Indemnified Parties

   52

Seller’s Account

   9

Seller’s Knowledge

   57

Survey

   39

Tax Return

   44

Taxes

   44

Taxpayer Information

   35

Tenant Leases

   16

Tenant Notice

   47

Tenant’s Estoppel Certificate

   39

Termination Date

   55

Third Party

   52

Third Party Claim

   52

TIN

   34

Title Company

   39

Transfer Taxes

   43

Transferred Employee

   40

WARN Act

   14

 

iii



--------------------------------------------------------------------------------

BRANCH PURCHASE AGREEMENT

THIS BRANCH PURCHASE AGREEMENT (this “Agreement”), is made this 10th day of
March, 2009, by and among GREAT WESTERN BANK, a bank chartered under the laws of
the State of South Dakota (“Purchaser”), on the one hand, and FIRST COMMUNITY
BANK, a bank chartered under the laws of the State of New Mexico (“Seller”), and
FIRST STATE BANCORPORATION, a New Mexico corporation (“Parent”), on the other
hand.

W I T N E S S E T H:

WHEREAS, Seller desires to sell, and Purchaser desires to acquire and operate,
the branch offices described on Annex A attached hereto (the “Branch Offices”),
and in this regard, Seller desires to sell and Purchaser desires to acquire
certain assets relating thereto, including certain real and personal property
used in the operation of the Branch Offices and certain loans and deposits, all
as set forth more fully in this Agreement, upon the terms and conditions set
forth herein;

WHEREAS, Seller desires to assign to Purchaser and Purchaser desires to assume
and discharge from Seller certain liabilities relating to the Branch Offices,
including certain obligations and liabilities relating to the deposits of the
Branch Offices, and certain other obligations of Seller, all as set forth more
fully in this Agreement, upon the terms and conditions set forth herein; and

WHEREAS, Parent owns all of the issued and outstanding capital stock of Seller
and in order to induce Purchaser to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, Parent agreed to execute,
deliver and perform its obligations under this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
promises herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties, intending to be legally bound hereby, agree as follows:

ARTICLE I

TRANSFER OF ASSETS AND ASSUMPTION OF LIABILITIES

Section 1.1 Purchase and Sale of Assets.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller shall sell, convey, assign, transfer and deliver to
Purchaser, and Purchaser shall purchase and accept from Seller, all of Seller’s
right, title and interest in and to the following assets relating to the Branch
Offices (collectively, the “Assets”) free and clear of all Encumbrances other
than Permitted Encumbrances:

(i) Cash on Hand. All petty cash, vault cash, teller cash and automated teller
machine (“ATM”) cash and any other cash at the Branch Offices or at the Owned
ATMs (the “Cash“) as of the close of business on the Closing Date.

 

1



--------------------------------------------------------------------------------

(ii) Loans. All loans and loan participations, or other extensions of credit,
including overdrafts (whether specifically extended or courtesy) relating to any
Deposits, interests in loan participations and assignments, customer liabilities
on bankers acceptances, as well as legally binding commitments and obligations
to extend credit (including any unfunded or partially funded revolving loans,
lines of credit and overdraft lines of credit) (A) listed on Section 1.1(a)(ii)
of Seller Disclosure Letter to the extent originated and serviced by the Branch
Offices (exclusive of any reserves for loan losses) and all obligations of
Seller to make additional extensions of credit in connection with such loans and
loan participations, as such loans and loan participations may be increased,
decreased, amended, renewed or extended in the ordinary course of business
consistent with past practice and in compliance with Section 4.1(b), or
(B) entered into in the ordinary course of business consistent with past
practice and in compliance with Section 4.1(b) by Seller to the extent
originated and serviced by the Branch Offices between the date indicated on
Section 1.1(a)(ii) of the Seller Disclosure Letter and the close of business on
the Closing Date and all obligations of Seller to make additional extensions of
credit in connection with such loans and loan participations, as such loans and
loan participations may be increased, decreased, amended, renewed or extended in
the ordinary course of business consistent with past practice and in compliance
with Section 4.1(b), in the case of each of clauses (A) and (B) immediately
above together with any and all related promissory notes, liens, mortgages,
deeds of trust, instruments, documentation, collateral, security, guarantees,
documents, security and pledge agreements, insurance policies, financing
statements, participation agreements, intercreditor agreements and other rights
and interests, including all balances relating to such loans for which an escrow
or other similar account is maintained under the terms of such loans, and in the
case of each of clauses (A) and (B) immediately above only if, as of the close
of business on the Closing Date, such loan, loan participation or extension of
credit (w) has not been fully repaid, satisfied and discharged, (x) has not been
charged off and is not classified as non-performing (which, for the avoidance of
doubt, includes loans in non-accrual status, loans for which the collateral
securing such loan has been repossessed or as to which collection efforts have
been instituted or claim and delivery of foreclosure proceedings have been filed
or are in the process of being filed, and loans in respect of which the obligor
has filed a petition for relief under the United States Bankruptcy Code or
otherwise has indicated a refusal to pay the loan as it becomes due), (y) is not
a construction loan or for the acquisition or development of real property (in
each case, including any refinancing thereof) and (z) unless expressly agreed to
in writing by Purchaser prior to the Closing, is not an Excluded Loan
(collectively, the “Loans”). Each Loan shall include the interest, fees,
premiums, costs and other charges that have accrued on or been charged to the
Loans but not received by Seller from the applicable borrower, or

 

2



--------------------------------------------------------------------------------

any guarantor, surety or other obligor therefor, or otherwise collected by
offset, recourse to collateral or otherwise, all as set forth in Seller’s
general ledger as of the close of business on the Closing Date (the “Loan
Interest”). For purpose of this Agreement, An “Excluded Loan” means,(1) in
respect of loans falling within clause (A) immediately above, any loan which, as
of the close of business on the Closing Date: (I) is sixty (60) calendar days
delinquent as to principal or interest, (II) has an internal credit risk rating
or classification of 6 – Special Mention, 7 – Substandard, 8 – Doubtful or 9 –
Loss (as such terms are used in Seller’s credit risk rating and classification
policies as of December 31, 2008) and which has deteriorated one (1) or more
levels from the internal credit risk rating or classification specified in
Section 1.1(a)(ii) of Seller Disclosure Letter or (III) is the subject of any
pending litigation, mediation or arbitration; or (2) in respect of loans falling
within clause (B) immediately above, any loan which, as of the close of business
on the Closing Date; (I) is (60) sixty calendar days delinquent as to principal
or interest; (II) has an internal credit risk rating or classification of 6 –
Special Mention, 7 – Substandard, 8 – Doubtful or 9 – Loss (as such terms are
used in Seller’s credit risk rating and classification policies as of
December 31, 2008); (III) is a student loan; (IV) whose obligor lives or the
associated collateral is located in a place outside the United States of America
or within the states of Arizona, California, Florida, Nevada or Utah; (V) is the
subject of any pending litigation, mediation or arbitration; or (VI) whose
obligor has a primary banking relationship with a branch of Seller other than
one of the Branch Offices; it being agreed that references to loans in this
definition of Excluded Loans shall also include loan participations and any
other extensions of credit.

(iii) Real Property. (A) All real property relating to the Branch Offices,
including the buildings, improvements and structures thereon and the
appurtenances belonging thereto (each, an “Owned Real Property” and,
collectively, the “Owned Real Properties”) and (B) all leasehold interests in
real property relating to the Branch Offices (each a “Leased Real Property” and,
collectively, the “Leased Real Properties”), in the case of each of the Owned
Real Properties and the Leased Real Properties, as described in
Section 1.1(a)(iii) of the Seller Disclosure Letter, and all of Seller’s rights
with respect to the occupancy of any and all of the Leased Real Properties
(“Leases”).

(iv) Personal Property. (A) The ATM machines listed on Section 1.1(a)(iv)(A) of
the Seller Disclosure Letter (the “Owned ATMs”) and (B) (1) the personal
property (including any furniture, fixtures, equipment, software and inventory)
located at the Branch Offices on the Closing Date, and listed in
Section 1.1(a)(iv)(B) of the Seller Disclosure Letter, (collectively the “Owned
Personal Property”), (2) the other personal property (including any furniture,
fixtures, equipment, software and inventory) located at the Branch Offices on
the Closing Date which is leased or licensed by Seller and identified in
Section 2.14 of the Seller Disclosure Letter as such (collectively the “Leased
Personal Property”), and (3) any personal property (including any furniture,
fixtures, equipment, software and inventory) located at the Branch Offices
acquired by Seller after the date hereof in compliance with Section 4.1. Any
personal property to be conveyed to Purchaser by Seller pursuant to this
Section 1.1(a)(iv) is hereinafter referred to as the “Personal Property.”

 

3



--------------------------------------------------------------------------------

(v) Records. All Records. As used in this Agreement, “Records” means all
records, documents, data and files (in every format) in Seller’s possession, or
in the possession of any of its agents or service providers, at Closing to the
extent related to or utilized by Seller or such agents or service providers to
administer, reflect, monitor, evidence or record information respecting the
business or conduct of any of the Branch Offices and all such records and
documents, data and files (in every format) respecting (A) the Assets
(including, with respect to the Loans, all documents executed or delivered in
connection with such loan or loan participation, any and all collateral held as
security therefor or in which a security interest, lien or mortgage has been
granted and any and all guarantees, insurance and credit enhancements and rights
of interest relating thereto), (B) the Deposits and Other Liabilities and
(C) the Employees (except confidential employee records which Seller is legally
not permitted to transfer to Purchaser and for which consents to release such
records to Purchaser shall not have been obtained from the relevant employee
after commercially reasonable efforts by Seller to obtain such consent),
including all such records maintained on electronic or magnetic media in an
electronic data base system of Seller or any of its agents or service providers,
or to comply with any applicable federal or state law or governmental regulation
to which the Deposits are subject, including but not limited to Federal Reserve
Board Regulation E (12 C.F.R. §205), Federal Reserve Board Regulation CC (12
C.F.R. §229) and the escheat and unclaimed property laws of the State of
Colorado; provided, however, that for the purposes of this Section 1.1(a)(v),
Records shall not include any federal, state, local or foreign income Tax
records (including Tax Returns and supporting work papers) covering any period
or transaction of Seller or any of the Assets, Branch Offices and Assumed
Liabilities.

(vi) Contracts; Permits. The contracts set forth in Section 1.1(a)(vi)(A) of the
Seller Disclosure Letter, together with any additional contracts entered into by
Seller in accordance with Section 4.1(b)(vi) (the “Contracts”) and all the
Permits relating to the Owned Real Property or the Leased Real Property (the
“Assigned Permits”).

(vii) Leasehold Improvements. All leasehold improvements (to the extent not
otherwise included as Personal Property) located at the Branch Offices on the
Closing Date (the “Leasehold Improvements”).

(viii) Safe Deposit Box Business. All assets and property, of any kind,
character or description related to the safe deposit box business located at the
Branch Offices as of the close of business on the Closing Date (the “Safe
Deposit Box Business”).

 

4



--------------------------------------------------------------------------------

(ix) Heritage Bank. All rights, logos, service marks, trademarks, slogans,
similar materials, and assorted goodwill relating to Heritage Bank, Seller’s
predecessor, and any derivatives thereof.

(x) Other Rights. Any and all claims and rights to seek recovery on any claims
against third parties that may have arisen with respect to the Assets and the
Assumed Liabilities prior to the Closing.

(b) For avoidance of doubt, subject to Section 4.2, Seller shall have the right
to retain a copy of all Records and Contracts to the extent reasonably necessary
in connection with accounting, tax, litigation or regulatory compliance purposes
and Seller shall use such Records and Contracts only for such purposes.

Section 1.2 Excluded Assets and Liabilities.

(a) It is understood and agreed that Purchaser is not acquiring from Seller, and
Seller shall retain ownership of all right, title and interest in and to,
(i) all Loans set forth in Section 1.2(a)(i) of the Seller Disclosure Letter and
(ii) any property or asset which is not being transferred pursuant to
Section 1.1, including (A) the existing name of Seller or any combination or
derivation thereof, (B) the software set forth in Section 1.2(a)(ii)(B) of the
Seller Disclosure Letter, (C) any logos, service marks, trademarks, advertising
material, slogans or similar items used on or prior to the Closing Date by
Seller or Parent in connection with its business, (D) any refunds, credits or
other assets or rights (including interest thereon or claims therefor) with
respect to any Taxes paid by Seller, or for which Seller or any of its
Affiliates are responsible under this Agreement, relating to the Assets or the
Assumed Liabilities, (E) loan, loan participations or other extensions of credit
that have been classified as non-performing as of the Closing Date and any
amounts recovered thereon, (F) amounts recovered on any loans, loan
participations or other extensions of credit that have been charged off prior to
the Closing Date, (G) the mortgage loan origination business of Seller and any
assets related primarily thereto, (H) any real property owned, leased or
licensed by Seller other than the Owned Real Properties or the Leased Real
Properties (including any real property identified as other real estate owned
(OREO) on Section 1.2(a)(ii) of the Seller Disclosure Letter), (I) any Excluded
Loans, (J) any insurance policies of Seller relating to any of the Branch
Offices, Assets or Employees or (K) any assets arising out of or relating to
employee benefits or employee benefit or compensation plans, programs,
agreements or arrangements maintained or contributed to (or formerly maintained
or contributed to) by Seller, any of its Affiliates or any trade or business
(whether or not incorporated) which, together with Seller or any of its
Affiliates, would be treated as a single employer under Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”), or Section 4001 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (an “ERISA
Affiliate”), except as expressly set forth in Section 5.1 (collectively, the
“Excluded Assets”).

(b) It is understood and agreed that, except as expressly set forth in this
Agreement, Purchaser shall not assume or be liable for, and the Assumed
Liabilities shall not include, any of the debts, obligations or liabilities of
Seller of any kind or nature whatsoever (whether or not accrued or fixed,
absolute or contingent, known or unknown), and Seller shall remain and be solely
and exclusively liable with regard to such debts, liabilities and obligations,

 

5



--------------------------------------------------------------------------------

including liabilities and obligations accrued or arising prior to the close of
business on the Closing Date relating to the assets, liabilities, leases and
contracts, employees and their employment, and the operation of the Branch
Offices (collectively, the “Excluded Liabilities”). Seller acknowledges that any
liability under the WARN Act relating to any non-Transferred Employee is an
Excluded Liability.

Section 1.3 Assignment and Assumption of Deposits. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall assign
to Purchaser, and Purchaser shall accept and assume from Seller, and shall be
solely and exclusively liable for, all obligations of Seller arising or accrued
after the close of business on the Closing Date with respect to (a) Branch
Deposits listed on Section 1.3(a)(i) of the Seller Disclosure Letter and
(b) Branch Deposits in accounts opened on behalf of a customer by a Branch
Office in the ordinary course of business consistent with past practice between
the date listed on Section 1.3(a)(i) of the Seller Disclosure Letter and the
close of business on the Closing Date, in each case as such Branch Deposits may
be increased or decreased in the ordinary course of business, and in each case
provided such Branch Deposits are domiciled at the Branch Offices as of the
close of business on the Closing Date (collectively, the “Deposits”). As used in
this Agreement, the term “Branch Deposits” shall mean, as of any given time, all
deposits (as defined in Section 3(l) of the Federal Deposit Insurance Act
(“FDIA”), as amended, 12 U.S.C. Section 1813(l)) domiciled at any Branch Office,
including the aggregate balances of all savings accounts (including certificates
of deposit), including accounts accessible by negotiable orders of withdrawal or
other demand instruments, all deposit accounts maintained by a customer for the
stated purpose of the accumulation of funds to be drawn upon at retirement
(“Retirement Accounts”), all deposit accounts domiciled at each Branch Office
through which Seller accepts payments or deposits for credit or deposit to
another account domiciled at such Branch Office, all deposit accounts domiciled
at the Branch Offices subject to arrangements between the owner of the account
and a third party which directly makes Automated Clearing House (“ACH”) debits
and credits, including social security payments, Federal recurring payments, and
other payments debited and/or credited on a regularly scheduled basis to or from
such accounts (such payments being hereinafter referred to as the “Automated
Items” and such accounts being hereinafter referred to as the “Automated
Accounts”), and all other accounts and deposits domiciled at the Branch Offices,
together with interest, if any, that are accrued but unposted to Seller’s
general ledger as of such time. Notwithstanding the foregoing, Branch Deposits
shall not include any Certificate of Deposit Account Registry Service accounts
or any Excluded Deposit. For purpose of this Agreement, an “Excluded Deposit”
means any (i) deposit account that cannot be assumed by Purchaser because of
legal impediments, (ii) deposit account of any customer with a primary
relationship with a branch of Seller other than one of the Branch Offices (each
such customer is identified on Section 1.3(a)(ii) of the Seller Disclosure
Letter), (iii) brokered deposit account and (iv) deposit account that is
involved in any pending or threatened litigation, mediation or arbitration as of
the Closing Date.

Section 1.4 Assignment and Assumption of Other Liabilities. Upon the terms and
subject to the conditions set forth in this Agreement, on the Closing Date,
Seller shall assign to Purchaser, and Purchaser shall accept and assume from
Seller and shall be solely and exclusively liable for, the liabilities of Seller
with respect to the following, but only to the extent that such liabilities and
obligations arise or accrue after the close of business on the Closing Date
(collectively, the “Other Liabilities,” and, together with the Deposits, the
“Assumed Liabilities”):

(a) the Assets;

 

6



--------------------------------------------------------------------------------

(b) the Leases and Contracts;

(c) the Transferred Employees and their employment, including all compensation,
benefits, severance, workers compensation and welfare benefit claims and
employment-related liabilities; and

(d) the operation of the Branch Offices;

but, in each case, excluding the Excluded Liabilities, including all liabilities
for which Seller is responsible pursuant to Section 5.1 or Section 6.1 and all
liabilities arising out of, or relating to, employee benefits or employee
benefit or compensation plans, programs, agreements or arrangements maintained
or contributed to (or formerly maintained or contributed to) by Seller, any of
its Affiliates or any ERISA Affiliate, including (i) all liabilities arising
under the “employee benefit plans” (within the meaning of Section 3(3) of ERISA)
maintained or contributed (or required to be maintained or contributed to) by
Seller or any of its Affiliates or any ERISA Affiliate and any other employee
benefit plan, program or arrangement or employment agreement in which Employees
participate (including without limitation any pension, retirement,
profit-sharing, thrift, savings, bonus plan, incentive, stock option or other
equity or equity-based compensation, or deferred compensation arrangement, stock
purchase, severance pay, retention, change of control, unemployment benefits,
sick leave, vacation, salary continuation for disability, hospitalization,
health or medical insurance, life insurance, fringe benefit, compensation,
flexible spending account or scholarship program, and any employment or
severance contract or similar practice, policy or arrangement whether in writing
or oral) (each, an “Employee Benefit Plan”), (ii) all liabilities arising under
Title IV of ERISA, (iii) all liabilities with respect to compensation, bonuses
and commissions owed to any current or former Employee that are payable with
respect to services performed by such individuals prior to their termination of
employment or service with Seller or any of its Affiliates and (iv) all
liabilities arising out of or relating to any claims by any current or former
Employees with respect to any personal injuries, including workers’ compensation
or disability, allegedly arising during their employment or engagement by Seller
or any of its Affiliates, regardless of when any such claim is made or asserted.

Section 1.5 Adjustment for Income, Expenses and Fees.

(a) All items of income, operating expenses and fees relating to the Assets and
Assumed Liabilities, whether or not accrued or prepaid prior to the Closing Date
(including wages, salaries, rents, safe deposit fees, utility payments, all
Taxes that are imposed on a periodic basis with respect to the Assets or the
Assumed Liabilities (including personal property taxes and non-delinquent real
property taxes), any fees paid or payable to Seller with respect to the Loans or
the IRA accounts, and any Federal Deposit Insurance Corporation (“FDIC”) and
Depositors Insurance Fund fees or premiums), shall be pro-rated between the
parties as of the Closing Date, with Seller responsible for (or entitled to
receive, as the case may

 

7



--------------------------------------------------------------------------------

be) all such items which are allocable to the period on or prior to the Closing
Date and Purchaser responsible for (or entitled to receive, as the case may be)
all such items which are allocable to the period subsequent to the Closing Date;
provided, however, that each of Seller and Purchaser shall be responsible for
one-half (50%) of the aggregate amount levied on Seller and Purchaser pursuant
to the emergency special assessment on the Deposits imposed by the FDIC on
June 30, 2009, under the interim rule adopted by the FDIC on February 27, 2009,
as such special assessment may be modified or amended prior to the Closing Date,
which amount shall be included in the Pro-Rata adjustment. The aggregate net
amount of such proration shall result in an adjustment (the “Pro-Rata
Adjustment”) in the calculation of the Estimated Transfer Amount and the Final
Transfer Amount as provided for in Section 1.6 and Section 1.8, respectively.

(b) The Pro-Rata Adjustment shall include the dollar amount of all security
deposits which Seller has paid to lessors or landlords under the Tenant Leases
as an amount that Seller is entitled to receive (without proration), as
indicated in each Assignment and Assumption of Tenant Leases.

(c) To the extent that any of the items of income, fees or expenses described in
this Section 1.5 are not discovered prior to the preparation of the Post-Closing
Schedule, the parties shall cooperate so that Purchaser or Seller, as the case
may be, pays any such fee or expense or receives any such income depending upon
whether such fee, expense or income relates to the period after, on or before
the Closing Date.

(d) All prorations made pursuant to this Section 1.5 shall be based upon the
ratio of the number of days prior to and including the Closing Date related to
such item compared to the total number of days related to such item.

(e) “IRA” shall mean an account created by a trust for the benefit of an
individual or his or her beneficiary, and that complies with the provisions of
Section 408 or 408A of the Code.

Section 1.6 Estimated Transfer Amount.

(a) Three (3) Business Days prior to the Closing, Seller shall deliver to
Purchaser a certificate executed on behalf of Seller by the President or any
Vice President of Seller, dated the date of its delivery, (x) stating that there
has been conducted under the supervision of such officer a review of all
relevant information and data then available, (y) attaching a schedule setting
forth Seller’s best estimate of the following, in each case as of the close of
business on the date that is seven (7) calendar days prior to the Closing (the
“Estimation Date”): (i) the aggregate amount of the Branch Deposits, including
(to the extent not reflected in such aggregate amount) any accrued and unpaid
interest with respect to such Branch Deposits (the “Estimated Deposits”);
(ii) the aggregate gross book value of the Loans, including (to the extent not
reflected in such gross book value) all Loan Interest as of the Estimation Date,
minus an aggregate discount equal to 2.0% of the aggregate gross book value of
the Loans (which discount, for the avoidance of doubt, takes into account any
loan loss reserves attributable to the Loans) (such book value, as so adjusted,
the “Estimated Loan Payment”); (iii) the aggregate amount of the Cash (the
“Estimated Cash”); and (iv) the Pro-Rata Adjustment (the “Estimated

 

8



--------------------------------------------------------------------------------

Pro-Rata Adjustment”), in the case of clauses (i) through (iv), determined in
accordance with Seller GAAP and (z) stating that the attached schedule has been
prepared in good faith and in compliance with this Section 1.6. Each such
estimate shall be subject to the prior written approval of Purchaser, which
approval shall not be unreasonably withheld or delayed.

(b) In connection with the sale by Seller to Purchaser of the Assets and the
assumption by Purchaser of the Deposits and Other Liabilities as provided for
herein, at the Closing, (x) if the Estimated Transfer Amount is positive, Seller
shall transfer to Purchaser in immediately available funds, by wire transfer to
an account designated in writing by Purchaser to Seller at least two
(2) Business Days prior to the Closing Date (“Purchaser’s Account”), an amount
equal to the absolute value of the Estimated Transfer Amount and (y) if the
Estimated Transfer Amount is negative, Purchaser shall transfer to Seller in
immediately available funds, by wire transfer to an account designated in
writing by Seller to Purchaser at least two (2) Business Days prior to the
Closing Date (“Seller’s Account”), an amount equal to the absolute value of the
Estimated Transfer Amount. For purposes of this Agreement:

(i) “Estimated Target Amount” means an amount equal to the sum of (i) the amount
determined in accordance with Schedule 1.6(b)(i) (the “Deposit Premium”),
(ii) the Estimated Loan Payment, (iii) the Estimated Cash and (iv) the estimated
aggregate book value (net of accumulated depreciation) as of the Closing Date of
the Personal Property, the Leasehold Improvements and the Owned Real Properties
as set forth on the Book Value Schedule delivered pursuant to Section 4.16 plus
the Estimated Pro-Rata Adjustment (if such amount is owing to Seller) or minus
the Estimated Pro-Rata Adjustment (if such amount is owing to Purchaser).

(ii) “Estimated Transfer Amount” means the Estimated Deposits minus the
Estimated Target Amount.

Section 1.7 Post-Closing Schedule.

(a) Within forty-five (45) Business Days after the Closing Date, Purchaser shall
deliver to Seller a schedule (the “Post-Closing Schedule”) setting forth the
actual amount of (i) the aggregate amount of the Deposits, including (to the
extent not reflected in such aggregate amount) any accrued and unpaid interest
with respect to such Deposits, (ii) the aggregate gross book value of the Loans,
including (to the extent not reflected in such book value) all Loan Interest,
minus an aggregate discount equal to 2.0% of the aggregate gross book value of
the Loans (which discount, for the avoidance of doubt, takes into account any
loan loss reserves attributable to the Loans), (iii) the aggregate amount of the
Cash, (iv) the aggregate book value (net of accumulated depreciation) as of the
Closing Date of the Personal Property, the Leasehold Improvements and the Owned
Real Properties and (v) the Pro-Rata Adjustment, in each case as of the close of
business on the Closing Date. Seller shall cooperate with Purchaser in the
preparation of the Post-Closing Schedule. Purchaser shall provide Seller and its
independent accountants with reasonable access to the books, records, facilities
and personnel of the Branch Offices in a manner which does not unduly disrupt or
interfere with the operation of the Branch Offices so that Seller and its
independent accountants may review the Post-Closing Schedule. In each case, such
book value shall be determined in accordance with Seller GAAP.

 

9



--------------------------------------------------------------------------------

(b) Within thirty (30) calendar days after delivery of the Post-Closing Schedule
to Seller (the “Review Period”), Seller may dispute all or any portion of the
Post-Closing Schedule by giving written notice (a “Notice of Disagreement”) to
Seller setting forth in reasonable detail the basis for such dispute
(hereinafter called a “Disagreement”). The failure by Seller to deliver a Notice
of Disagreement during the Review Period shall constitute an irrevocable
acceptance by Seller of the Post-Closing Schedule in the form delivered by
Purchaser. If Seller delivers a Notice of Disagreement during the Review Period,
the parties shall promptly commence good faith negotiations with a view to
resolving such Disagreement. If Purchaser shall not dispute all or any portion
of the Notice of Disagreement by giving written notice to Seller setting forth
in reasonable detail the basis for such dispute within ten (10) Business Days
following the delivery of the Notice of Disagreement, Purchaser shall be deemed
to have irrevocably accepted the Post-Closing Schedule as modified by the Notice
of Disagreement.

(c) If Purchaser disputes all or any portion of the Notice of Disagreement
within the period specified in the last sentence of Section 1.7(b), and the
parties are not able to resolve any Disagreement within fifteen (15) calendar
days after the delivery by Purchaser of its dispute of the Notice of
Disagreement, such unresolved Disagreement(s) shall be referred to a nationally
recognized accounting firm that is independent in respect of Purchaser and
Seller for determination of the disputed amounts in accordance with this
Agreement. If Purchaser and Seller do not agree on the selection of a nationally
recognized accounting firm within fifteen (15) calendar days, then the American
Arbitration Association shall select such accounting firm. The determination of
such firm shall be final and binding upon the parties and the amount so
determined shall be used to complete the final Post-Closing Schedule. Such firm
shall render its determination as soon as practicable after referral of the
Disagreement. The fees and expenses of such firm shall be paid one-half (50%) by
Purchaser and one-half (50%) by Seller. The parties shall cooperate with each
other and such firm with respect to the resolution of any Disagreement, such
cooperation to include reasonable access to such party’s books, records,
facilities, personnel and independent accountants.

(d) As used in this Agreement, the term “Business Day” shall mean any day (other
than a Saturday or Sunday) on which banking institutions shall generally be open
for the transaction of business in the State of Colorado.

Section 1.8 Final Settlement. On the Business Day immediately following the day
on which the Post-Closing Schedule shall have been finally determined pursuant
to the terms of Section 1.7 (the “Final Settlement Date”), each of the Estimated
Deposits, the Estimated Target Amount and the Estimated Transfer Amount, shall
be recalculated as of the close of business on Closing Date using the amounts
reflected in the final Post-Closing Schedule. As so recalculated, such amounts
are referred to herein as the “Final Deposits”, the “Final Target Amount” and
the “Final Transfer Amount”, respectively. If the Final Transfer Amount is
greater than the Estimated Transfer Amount, then Seller shall pay the difference
to Purchaser. If the Final Transfer Amount is less than the Estimated Transfer
Amount, then, Purchaser shall pay the difference to Seller. In each case such
payment shall be made within three (3) Business Days after the Final Settlement
Date by wire transfer in immediately available funds to Seller’s Account or
Purchaser’s Account, as applicable. Any payment pursuant to this Section 1.8
(such payment the “Final Transfer Payment” ) shall include interest on such
amount for the number of days from and including the Closing Date to but
excluding the Final Settlement Date (the

 

10



--------------------------------------------------------------------------------

“Interest Period”) calculated at the Federal Funds Rate. “Federal Funds Rate”
means, for the period involved, the average of the interest rates for each day
of the period set forth in H.15(519) opposite the caption “Federal Funds
(Effective),” where H.15(519) means the weekly statistical release designated as
such, or any successor publication, published by the Board of Governors of the
Federal Reserve System.

Section 1.9 Allocation of Purchase Price. Purchaser shall deliver to Seller,
within thirty (30) calendar days after the Final Settlement Date, a schedule
allocating the consideration paid by Purchaser among the Assets, including any
intangible assets (the “Proposed Final Allocation”) prepared in a manner
consistent with the Post-Closing Schedule and Section 1060 of the Code and the
Treasury Regulations promulgated thereunder. The methodology for such allocation
shall be set forth on Schedule 1.9. Seller shall have thirty (30) calendar days
from receipt of the Proposed Final Allocation to object in writing to such
Proposed Final Allocation. If Seller does not object within such period the
Proposed Final Allocation shall become final (the “Final Allocation”). If Seller
provides written notice to Purchaser prior to the end of such period that
objects to the Proposed Final Allocation, Purchaser and Seller shall negotiate
in good faith to agree on the Final Allocation. If Purchaser and Seller do not
agree on the Final Allocation within forty-five (45) calendar days of Seller
having provided written notice to Purchaser, then any dispute with respect to
the Final Allocation shall be resolved by a nationally recognized accounting
firm to be selected in accordance with Section 1.7(c). Any determination of such
firm shall be made as soon as practicable and will be final and binding upon the
parties. The parties shall sign the Final Allocation once it has been finalized.
Seller and Purchaser agree to (i) be bound, and cause any of their Affiliates to
be bound, by the Final Allocation, (ii) prepare and file their Tax Returns on a
basis consistent with the Final Allocation unless required to do otherwise under
Applicable Law and (iii) take no position, and cause any of their Affiliates to
take no position, inconsistent with the Final Allocation on any applicable Tax
Return or in any administrative or judicial examination or other proceeding with
respect to Taxes, unless required to do otherwise under Applicable Law. In the
event that the Final Allocation or the Estimated Allocation is disputed by any
Governmental Entity, the party receiving notice of the dispute shall promptly
notify the other party concerning resolution of the dispute. Each of Seller, on
the one hand, and Purchaser, on the other hand, agrees to cooperate with the
other in preparing Internal Revenue Service (“IRS”) Form(s) 8594 (including any
such form(s) required to be filed as a result of any adjustment to the
consideration paid hereunder), and to furnish the other with a copy of such
form(s) prepared in a draft form no later than sixty (60) calendar days before
the due date for the filing of such form(s) (including any extensions).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the disclosure letter delivered to Purchaser by Seller at
or prior to the execution hereof (the “Seller Disclosure Letter”) (each section
of which qualifies the correspondingly numbered representation, warranty or
covenant to the extent specified therein and such other representations,
warranties or covenants to the extent a matter in such section is disclosed in
such a way as to make its relevance to such other representation, warranty or
covenant reasonably apparent), Seller hereby represents and warrants to
Purchaser as follows:

Section 2.1 Corporate Organization and Powers.

(a) Seller is a bank, duly organized, validly existing and in good standing
under the laws of the State of New Mexico and Parent is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
New Mexico.

 

11



--------------------------------------------------------------------------------

(b) (i) Seller has the full power and authority to own, lease, license or
operate the Assets and to carry on the business of the Branch Offices as
presently conducted and is duly qualified and in good standing to do business in
Colorado and in each other jurisdiction in which the nature of its business or
the ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so qualified would not, individually or in the
aggregate with all other such failures, have a Material Adverse Effect and
(ii) Parent has the full power and authority to own, lease, license or operate
its assets and to carry on the business of its business as presently conducted
and is duly qualified and in good standing to do business in New Mexico and in
each other jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, except where the
failure to be so qualified would not, individually or in the aggregate with all
other such failures, have a Material Adverse Effect. Seller’s deposits are,
subject to applicable monetary limits established by Applicable Law, insured by
the FDIC in accordance with the FDIA, and Seller has paid all premiums and
assessments and has duly, timely and accurately filed all reports required to be
filed by it with the FDIC or any other applicable bank regulatory authority.

(c) “Material Adverse Effect” shall mean any circumstance, change in or effect
that has or would reasonably be expected to have a material adverse effect on
the Assets and the Assumed Liabilities taken as a whole or on the business of
the Branch Offices taken as a whole as conducted by Seller immediately prior to
the date of this Agreement (the “Branch Business”); provided, however, that
“Material Adverse Effect” shall not include any adverse change, event,
development, or effect arising from or relating to (i) any changes in the United
States or global economy or capital, financial or securities markets generally,
including changes in interest or exchange rates, (ii) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (iii) changes in Applicable Law, GAAP or regulatory accounting
principles, or authoritative interpretations thereof after the date of this
Agreement that affect in general the financial services industry,
(iv) compliance with the terms of, or the taking of any action contemplated by,
this Agreement or any of the other agreements contemplated hereby, (v) the
markets or industry in which the Branch Offices operate generally or (vi) the
public announcement of this Agreement or the other agreements contemplated
hereby or of the consummation of the transactions contemplated hereby or
thereby, except in the case of clause (i), (ii), (iii) or (v) immediately above
to the extent that any such change, event, development or effect has a
materially disproportionate impact on the Assets and the Assumed Liabilities,
taken as a whole, or the Branch Business.

 

12



--------------------------------------------------------------------------------

Section 2.2 Corporate Authority; No Violation.

(a) Each of Seller and Parent has the corporate power and authority to execute
and deliver this Agreement and any documents, agreements or instruments to be
executed by Seller or Parent, as the case may be, pursuant to this Agreement,
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and any documents, agreements or
instruments to be executed by Seller or Parent, as the case may be, pursuant to
this Agreement, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of Seller and Parent, and no further corporate authorization on the part of
Seller or Parent is necessary to approve this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller and Parent and (assuming the due authorization, execution
and delivery of this Agreement by Purchaser) constitutes a legal, valid and
binding obligation of Seller and Parent, enforceable against Seller and Parent
in accordance with its terms, and the other documents, agreements and
instruments to be delivered by Seller or Parent, as the case may be, to
Purchaser pursuant to this Agreement will, when executed and delivered, be duly
executed and delivered by Seller or Parent, as the case may be, and will
constitute legal, valid and binding obligations of Seller or Parent, as the case
may be, enforceable against Seller or Parent, as the case may be, in accordance
with their terms, in all cases except as enforcement may be limited by
receivership, conservatorship and supervisory powers of bank regulatory agencies
generally, general principles of equity, whether applied in a court of law or a
court of equity, and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally.

(b) Neither the execution and delivery by Seller or Parent of this Agreement or
any document, agreement or instrument to be executed by Seller or Parent, as the
case may be, pursuant to this Agreement, nor the consummation by Seller or
Parent of the transactions contemplated hereby or thereby, nor compliance by
Seller or Parent with any of the terms or provisions hereof or thereof, will
(i) violate any provision of the Restated Articles of Incorporation of Seller,
as amended, or Bylaws of Seller or violate any provision of the Restated
Articles of Incorporation of Parent, as amended, or amended Bylaws of Parent, or
(ii) (x) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to Seller or Parent or any of their
respective properties or assets (including the Assets) or (y) violate, conflict
with, result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, pledge, security interest, charge or other
Encumbrance upon any of the Assets under any of the terms, conditions or
provisions of any Permit to which Seller or Parent is a party, or by which
Seller, Parent or any of the Assets may be bound or affected or any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement, or other
instrument or obligation to which Seller or Parent is a party, or by which
Seller, Parent or any of the Assets may be bound or affected.

Section 2.3 Consents and Approvals. Except as set forth in Section 2.3 of the
Seller Disclosure Letter, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any other
third party is required by or with respect to Seller or Parent in connection
with the execution and delivery of this Agreement by

 

13



--------------------------------------------------------------------------------

Seller or Parent, or any document, agreement or instrument to be executed by
Seller or Parent, as the case may be, pursuant to this Agreement or the
consummation by Seller and Parent of the transactions contemplated hereby or
thereby (including the transfer of the Assets to Purchaser).

Section 2.4 Compliance With Law.

(a) Except for any Environmental Laws and Applicable Laws relating to Taxes or
Loans, which are addressed exclusively in Section 2.8, Section 2.11 and
Section 2.12, respectively, with respect to the Assets and the business of
Seller related to the Branch Offices, Seller is in compliance in all material
respects with the provisions of all applicable statutes, regulations,
ordinances, orders, Permits and judgments of all Governmental Entities,
including without limitation, zoning rules and regulations, and employment
relations matters (collectively, “Applicable Laws”). Seller is and has been in
compliance with the requirements of the Workers Adjustment and Retraining
Notification Act and with any and all comparable state, local and other legal
requirements (including without limitation legal requirements under state law
regarding mass layoffs) (collectively, the “WARN Act”), and has no liabilities
or unfulfilled notice obligations pursuant to the WARN Act. Seller has not taken
any action that would cause Seller or, after the Closing, Purchaser (without
giving effect to any actions taken by Purchaser following the Closing) to have
any liability thereunder. Except for regularly scheduled examinations, audits
and full and limited scope reviews conducted by the Federal Reserve, the FDIC
and any other governmental authority under any Applicable Law relating to banks
and their holding companies, Seller has not received written notice, nor to
Seller’s knowledge oral notice, of any investigation or review by any federal,
state or local court, administrative agency or commission, other governmental
authority or instrumentality or arbitrator (each, a “Governmental Entity”).
Seller has all licenses, franchises, permits, certificates of public
convenience, orders and other authorizations (“Permits”) of all federal, state
and local governments and Governmental Entities necessary for the lawful conduct
of the business being conducted at each of the Branch Offices and all such
Permits are valid, subsisting and in full force and effect, are in good standing
and are not subject to any suspension, modification or revocation or proceedings
related thereto.

(b) Complete and correct copies of all of the Assigned Permits have heretofore
been delivered to Purchaser by Seller, and (i) Seller has fulfilled and
performed its obligations under each of the Assigned Permits, and no event has
occurred or condition or state of facts exists which constitutes or, after
notice or lapse of time or both, would constitute a breach or default under any
such Permit or which permits or, after notice or lapse of time or both, would
permit revocation or termination of any such Permit, or which might adversely
affect the rights of Seller under any such Permit; (ii) no notice of
cancellation, of default or of any dispute concerning any Assigned Permit, or of
any event, condition or state of facts described in the preceding clause, has
been received by, or is known to, Seller; and (iii) each of the Assigned Permits
may be assigned and transferred to Purchaser in accordance with this Agreement
and, to Seller’s knowledge, will continue in full force and effect thereafter,
in each case without (x) the occurrence of any breach, default or forfeiture of
rights by Seller or, following the Closing, Purchaser thereunder, or (y) the
consent, approval, or act of, or the making of any filing with, any Governmental
Entity.

 

14



--------------------------------------------------------------------------------

(c) The Branch Offices have been operated, in all material respects in
compliance with Sellers’ policies and procedures.

Section 2.5 Title to Assets.

(a) Seller has, and will deliver to Purchaser at the Closing, good, valid and,
in the case of the Owned Real Property, marketable, title to all of the Assets,
except that in the case of Leased Real Property set forth in Section 1.1(a)(iii)
of the Seller Disclosure Letter and Leased Personal Property set forth in
Section 1.1(a)(iv)(B) of the Seller Disclosure Letter, Seller has and will
deliver to Purchaser at the Closing, a valid leasehold interest in such leased
Assets, in each case free and clear of all mortgages, covenants, claims,
charges, liens, encumbrances, easements, limitations, restrictions, rights of
way, pledges, deeds of trust, leases or other encumbrances of any kind
(“Encumbrances”) except for the following (“Permitted Encumbrances”):

(i) Encumbrances securing the Leased Personal Property listed on
Section 2.5(a)(i) of the Seller Disclosure Letter;

(ii) inchoate Encumbrances imposed by law, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Encumbrances arising in the
ordinary course of business consistent with past practice which are not due and
payable and not involving more than $5,000 in the aggregate;

(iii) Encumbrances for Taxes or assessments, special or otherwise, which are not
due and payable;

(iv) zoning, entitlement or other land use regulations that do not adversely
impact the intended use of the Properties for the business purposes to be
conducted by Purchaser thereon after the Closing Date, assuming Purchaser will
conduct its business in substantially the same way as Seller conducted the
Branch Business immediately prior to the Closing;

(v) easements, quasi-easements, licenses, covenants, rights-of-way, rights of
re-entry or other restrictions, including any other agreements, conditions or
restrictions that would be shown by a current title report or other similar
report or listing, which do not underlie any buildings or improvements on the
Properties and which do not adversely impact the intended use of the Properties
for the business purposes to be conducted by Purchaser thereon after the Closing
Date, assuming Purchaser will conduct its business in substantially the same way
as Seller conducted the Branch Business immediately prior to the Closing;

(vi) subject to Section 4.26, any conditions that may be shown by a current
Survey or physical inspection of the Properties, which do not adversely impact
the intended use of the Properties for the business purposes to be conducted by
Purchaser thereon after the Closing Date, assuming Purchaser will conduct its
business in substantially the same way as Seller conducted the Branch Business
immediately prior to the Closing; and

 

15



--------------------------------------------------------------------------------

(vii) with respect to any Leased Real Property set forth in Section 1.1(a)(iii)
of the Seller Disclosure Letter and Leased Personal Property set forth in
Section 1.1(a)(iv)(B)of the Seller Disclosure Letter, any Encumbrances set forth
in the applicable lease.

(b) Upon delivery to Purchaser on the Closing Date of the instruments of
transfer contemplated by Section 9.3, Seller will thereby transfer to Purchaser
good, valid and, with respect to the Owned Real Properties, marketable title to
the Assets, subject to no Encumbrances, except for Permitted Encumbrances.

Section 2.6 Contracts and Leases.

(a) Seller is not a party to or bound by any agreements or arrangements for the
purchase or sale of any of the Assets, or for the grant of any preferential
right to purchase any of the Assets.

(b) Each of the Contracts set forth in Section 1.1(a)(vi)(A) of the Seller
Disclosure Letter constitutes and, on the Closing Date, each of the Contracts
included in the Assets will constitute, the legal, valid and binding obligation
of Seller, and, to the knowledge of Seller, each of the other parties thereto,
and each of the Contracts set forth in Section 1.1(a)(vi)(A) of the Seller
Disclosure Letter is, and, on the Closing Date, each of the Contracts included
in the Assets will be, in full force and effect (except to the extent that any
Contract expires in accordance with its terms). Neither Seller nor, to Seller’s
knowledge, any other party thereto is in breach or default under any Contract,
nor, to the knowledge of Seller, does there exist any condition which with the
passage of time or the giving of notice or both would result in a breach or
default thereunder. Seller has made available to Purchaser true and complete
copies of each Contract set forth on Section 1.1(a)(vi)(A) of the Seller
Disclosure Letter and will make available to Purchaser a true and complete copy
of each other Contract entered into after the date hereof at the time it is
entered into. Except as set forth in Section 1.1(a)(vi)(A) of the Seller
Disclosure Letter, none of the Contracts (x) has payments of more than $50,000
in any year, (y) would not be cancelable on ninety (90) calendar days or less
notice without cost or penalty or (z) contains any confidentiality,
noncompetition, non-solicitation or restriction on the conduct of business of
the Branch Offices or, following the Closing, Purchaser or any of its
Affiliates.

(c) Seller has made available to Purchaser true and complete copies of the
Leases set forth on Section 2.6(c) of the Seller Disclosure Letter as of the
date hereof under which Seller is the tenant or lessee or holds or operates, any
real property owned by any third Person (“Tenant Leases”) and/or under which
Seller is the landlord or lessor (“Landlord Leases”). The Leases are legally
valid and binding obligations of Seller and, to the knowledge of Seller, each of
the other parties thereto and are in full force and effect (except to the extent
that any Lease expires in accordance with its terms). Neither Seller nor, to
Seller’s knowledge, any other party thereto is in breach or default under any
Lease, nor, to the knowledge of Seller, does there exist any condition which
with the passage of time or the giving of notice or both

 

16



--------------------------------------------------------------------------------

would result in a breach or default thereunder. All sums due and owing through
the Closing Date by Seller pursuant to the Leases have been or, prior to the
Closing Date, will be paid. Seller has not subleased any of its interests in any
Leased Real Property. Section 2.6(c) of the Seller Disclosure Letter sets forth
a list and brief description of each Lease or similar agreement (showing the
parties thereto, the gross annual rent, expiration date, renewal and purchase
options (if any), the location and common address). Seller has made available to
Purchaser, true, complete and accurate copies of all Leases, including all
amendments and modifications thereto and any and all material written notices or
other agreements relating to any of such Lease. As to any Tenant Leases, Seller
is the sole owner of the leasehold interest in such real property. For purpose
of this Agreement, “Person” means any individual, partnership, joint venture,
corporation, trust, limited liability company, unincorporated organization,
government or other entity.

(d) None of the Leases contains any option, right of first refusal, right of
first offer, put option, equity participation right or any other contractual
right to offer, purchase, acquire, sell, assign or dispose of any portion of the
Leased Real Properties. Except for Seller, no third party has any right to use,
lease, possess and/or occupy any portion of the Leased Real Properties under a
Tenant Lease, and there are no oral or written agreements between Seller and any
other third party providing such third party the right to use, occupy or posses
all or any portion of the Leased Real Properties.

(e) None of the rights of Seller under any of the Leases will be subject to
termination or modification as the result of the consummation of the
transactions contemplated by this Agreement. Section 2.6(c) of the Seller
Disclosure Letter sets forth: (i) with respect to each Tenant Lease, each of the
security deposits funded by Seller and the true and correct amount of each such
security deposit; and except as set forth in Section 2.6(c) of the Seller
Disclosure Letter, Seller has not tendered a security deposit to any lessor or
landlord in connection with any of the Tenant Leases and (ii) with respect to
each Landlord Lease, each of the security deposits funded by the lessee or
tenant thereunder and the true and correct amount of each such security deposit.
Except as set forth in Section 2.6(c) of the Seller Disclosure Letter, Seller
has not accepted a security deposit from any lessee or tenant in connection with
any of the Landlord Leases. Seller is not (x) as of the date hereof,
renegotiating any of the Contracts and Leases or (y) currently paying liquidated
damages in lieu of performance under any of the Contracts and Leases.

(f) Seller has delivered to Purchaser true and complete copies of all safe
deposit box lease forms used in connection with the Safe Deposit Box Business.
All agreements relating to the Safe Deposit Box Business are in such forms.

Section 2.7 Litigation. Except as set forth in Section 2.7 of the Seller
Disclosure Letter, there is no action, suit, proceeding, inquiry or
investigation, at law or in equity, pending, or, to Seller’s knowledge,
threatened, (a) relating to the Assets, the Assumed Liabilities or the Branch
Business or (b) against Seller or Parent which questions the legality or
propriety of the transactions contemplated by this Agreement or that would
prevent or materially impair the ability of Seller or Parent to perform its
obligations under this Agreement in all material respects, nor, to the knowledge
of Seller, is there any reasonable basis for any of the same. There are no
lawsuits, suits or proceedings pending in which Seller is the plaintiff or
claimant and which relate to the Assets, the Assumed Liabilities or the Branch
Business.

 

17



--------------------------------------------------------------------------------

Section 2.8 Environmental. With respect to the Owned Real Properties and the
Leased Real Properties (collectively, the “Properties”):

(i) The Properties are, and have been, in material compliance with all
Environmental Laws and there are no underground or above ground storage tanks,
septic systems or asbestos-containing materials on, in or under any Property.

(ii) (A) There has not been any storage, disposal, arrangement for disposal,
presence or release of Hazardous Materials from, in, upon or below any such
Properties by Seller or, to the knowledge of Seller, by any other Person that
would reasonably be expected to result in liability under Environmental Laws,
and (B) neither Seller nor, to the knowledge of Seller, any other Person has
engaged in any activity that involves or involved the generation, use,
manufacture, treatment, transportation, storage in tanks or otherwise, or
disposal of Hazardous Material on or from any Property.

(iii) Seller has not received any written communication from any Person that
alleges environmentally unsafe working conditions or potential environmental
exposure at, a violation of Environmental Laws concerning, or that Seller may be
responsible for any Loss under Environmental Laws with respect to, any of the
Properties or the Assets.

(iv) Seller has not received any claim, action, demand, or investigation from
any Person alleging or describing potential Loss under Environmental Laws based
on or resulting from (A) the presence, release or threatened release of any
Hazardous Material from, in, upon or below any of the Properties or (B) the
violation or alleged violation of any Environmental Laws concerning any of the
Assets or Properties and, to the knowledge or Seller, there are no facts or
circumstances relating to the Assets or present at such Properties that could
reasonably result in any such claim, action, demand or investigation.

(v) Seller has duly followed its internal procedures regarding the avoidance of
environmental risk in connection with its loan origination business and Seller
has no Losses relating to or arising from the environmental condition of any
collateral that constitutes an Asset.

(b) For purposes of this Agreement:

(i) “Environmental Laws” means all Applicable Laws relating to pollution or
protection of the environment, or prevention of exposure to or the discharge of
Hazardous Materials into, the environment.

(ii) “Hazardous Material” means any pollutant, contaminant, hazardous substance,
hazardous material or hazardous waste, or any

 

18



--------------------------------------------------------------------------------

oil, petroleum, petroleum product, asbestos, asbestos containing material, in
each case as defined under or for which liability or standards of care are
imposed by Environmental Laws.

Section 2.9 Finders or Brokers. Except for Keefe, Bruyette & Woods, Inc. (the
fees and expenses of which shall be borne solely by Seller), Seller has not
agreed to pay any fee or commission to any agent, broker, finder or other Person
for or on account of services rendered as a broker or finder in connection with
this Agreement or the transactions covered and contemplated hereby.

Section 2.10 Financial Information.

(a) The books of account of Seller relating to the Branch Offices (including the
December 31, 2008 Trial Balance set forth in Section 2.10(a) of the Seller
Disclosure Letter (the “2008 Trial Balance”)) fairly and accurately reflect in
all material respects the respective assets and liabilities of the Branch
Offices (including the Branch Deposits) in accordance with generally accepted
accounting principles in the United States (“GAAP”), or regulatory accounting
principles, whichever is applicable and, in any case, as consistently applied to
Seller as a whole throughout the periods involved. The books of account of
Seller relating to the Branch Offices (including the 2008 Trial Balance) fairly
present the financial position of the Branch Offices as of the date thereof, and
the results of operations for the Branch Offices for the periods referred to
therein. Seller does not have any liabilities (absolute or contingent) which are
material to the Branch Offices, the Assets or the Assumed Liabilities that are
not reflected or provided for in the books of account of Seller relating to the
Branch Offices (including the 2008 Trial Balance). GAAP or regulatory accounting
principles, whichever is applicable, as applied in the preparation of the books
of account of Seller relating to the Branch Offices as of the date hereof are
collectively referred to as the “Seller GAAP”.

(b) The books of account of the Branch Offices have been, and are being,
maintained by Seller in all material respects in accordance with applicable
legal and accounting requirements and reflect only actual transactions.

(c) Set forth in Section 2.10(c) of the Seller Disclosure Letter, in each case
as of the close of business on December 31, 2008, is a true and complete balance
sheet of the Assets and the Assumed Liabilities, including (i) the aggregate
amount of the Branch Deposits, (ii) the aggregate net book value of Loans,
including (to the extent not reflected in such book value) all Loan Interest,
(iii) the aggregate amount of the Cash, (iv) the aggregate book value (net of
accumulated depreciation) of the Personal Property and (v) the aggregate book
value (net of accumulated depreciation) of the Leasehold Improvements and the
aggregate book value (net of accumulated depreciation) of the Owned Real
Properties, in each case, the components of which are determined in accordance
with Seller GAAP.

Section 2.11 Taxes.

(a) (i) Seller has filed all Tax Returns required to be filed with respect to
the Branch Offices, the Assets and the Assumed Liabilities with the appropriate
federal, state or local Governmental Entity and each such Tax Return is true,
complete and correct in all

 

19



--------------------------------------------------------------------------------

material respects with respect to the periods covered by such Tax Return,
(ii) all Taxes shown to be due on such Tax Returns have been paid, (iii) no
notice of deficiency or assessment of Taxes has been received from any
Governmental Entity with respect to the Branch Offices, the Assets or the
Assumed Liabilities, (iv) there are no ongoing audits or examinations of any of
the Tax Returns relating to or attributable to the Branch Offices, the Assets,
or the Assumed Liabilities, nor has Seller received any written notification of
any assessments pending, proposed or threatened with respect thereto, (v) no
consents or waivers to extend the statutory period of limitations applicable to
the assessment of any Taxes with respect to Seller, the Branch Offices, the
Assets, or the Assumed Liabilities has been granted, (vi) all monies required to
be withheld by Seller with respect to Taxes (including from employees for
income, social security and other payroll Taxes) have been collected or
withheld, and either paid to the respective Governmental Entity, set aside in
accounts for such purpose, or accrued, reserved against and entered upon the
books of the Branch Offices, (vii) with respect to the Deposits, Seller has
complied fully with Section 4.5, and (viii) all of the real estate taxes that
are currently due and payable for each parcel of the Owned Real Properties have
been paid in full (other than de minimis amounts) and no real estate taxes are
delinquent, and Section 2.11 of the Seller Disclosure Letter contains a copy of
the real estate Tax receipts and current bills for the Owned Real Properties for
the twelve (12) months preceding the date of this agreement.

(b) Seller is not a foreign person within the meaning of Section 1445 of the
Code and the Treasury regulations promulgated thereunder.

Section 2.12 Loans.

(a) Section 1.1(a)(ii) of the Seller Disclosure Letter sets forth, or
incorporates therein by reference, a complete and accurate list of all Loans as
of December 31, 2008, including, with respect to each Loan the following: name
of borrower, location of borrower and collateral, account number, principal
amount outstanding, current interest rate paid, fixed or floating, aggregate
amount due and payable, term and maturity, Loan grade/classification under
Seller’s lending guidelines, FDIC description and Seller description of loan
category, loan to value, and credit risk rating. Each such Loan has been
originated by or on behalf of the Branch Offices, except where the Loan was
purchased from another Person, and is serviced by the Branch Offices.

(b) As to each Loan:

(i) Each Loan was made by Seller (or, in the case of a Loan purchased by Seller,
to Seller’s knowledge by the Person making such Loan): (A) in the ordinary
course of business at the time such Loan was made; and (B) in accordance, in all
material respects, with then existing Applicable Laws.

(ii) Each Loan has been originated, serviced and administered in all material
respects in accordance with (A) Seller’s standard loan underwriting, credit
servicing and operating policies and procedures as in effect from time to time
(other than non-material exceptions to such policies and procedures approved by
Seller in the ordinary course of business consistent with past practice);
(B) all Applicable Laws; and (C) the respective loan documents governing each
Loan.

 

20



--------------------------------------------------------------------------------

(iii) None of the rights or remedies under the documentation relating to the
Loans has been materially amended, modified, waived, subordinated or otherwise
altered by Seller, except as evidenced by a written instrument which is a part
of the file with respect to the Loans made available to Purchaser and was
entered into by Seller in good faith and in the ordinary course of business.

(iv) Each Loan constitutes a legal, valid and binding obligation of the
respective borrower(s) or obligor(s), enforceable against such borrower(s) and
obligor(s) in accordance with its terms, except as enforcement may be limited by
general principles of equity, whether applied in a court of law or a court of
equity, and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally.

(v) Each secured Loan is secured by a valid, enforceable and perfected lien on
the secured property described in the applicable security agreement, mortgage,
pledge, collateral assignment or other security agreement.

(vi) Immediately following the sale of each Loan, Purchaser will own such Loan
free and clear of any Encumbrance arising by, through or under Seller.

(vii) The Records, with respect to each Loan, contain all of the material
documents and instruments evidencing the Loans.

(viii) All payments made up to the Closing Date on the Loans have been properly
credited to the respective Loan.

(c) As to each Loan that is secured by a guaranty of the United States Small
Business Administration, whether in whole or in part (an “SBA Loan”), such
guaranty is in full force and effect, and is freely transferable as an incident
to the sale of each SBA Loan, and Purchaser shall be entitled to the benefits of
such guaranty in accordance with its terms.

Section 2.13 Real Property.

(a) With respect to the Owned Real Properties, Seller has good, insurable and
marketable fee simple title to all of the Owned Real Properties, free and clear
of any Encumbrances other than Permitted Encumbrances. Section 2.13(a) of the
Seller Disclosure Letter contains a brief description of all Owned Real
Properties, showing the record title holder, legal description, permanent index
(tax) number, location and common address, improvements, the uses being made
thereof and any indebtedness secured by a mortgage, deed of trust, trust deed
(or other Encumbrance thereon) and of each option held by Seller to acquire any
real property. Section 2.13(a) of the Seller Disclosure Letter also contains a
copy of any existing title insurance policy, title commitment or abstract of
title currently owned or obtained by Seller (if any) for each of the Owned Real
Properties.

 

21



--------------------------------------------------------------------------------

(b) Seller has made available to Purchaser true, accurate and complete copies of
any written materials in Seller’s possession or of which Seller has knowledge,
which written materials contain information that would have an adverse effect on
Purchaser’s ability to use and operate the Owned Real Properties as they are
currently being used and operated, or on the marketability of the Owned Real
Properties. The written materials related to the Owned Real Properties delivered
to Purchaser are true, accurate and complete in all material respects.

(c) All of the buildings, structures and improvements located on any of the
Owned Real Properties, including, without limitation, the roofs, plumbing,
heating, ventilation, air conditioning, electrical, drainage, sewer utility
supplies, road and irrigation systems, are in good working order, free of
material defects, suitable for use in the operation of the Branch Business as
currently conducted by Seller and in all material respects compliance with all
Applicable Laws. There is no material construction affecting any portion of any
of the Owned Real Properties which is not substantially completed as of the date
hereof. The consummation of the transactions contemplated by this Agreement will
not prevent, under the terms of any contract, agreement or instrument relating
to the Real Properties, Purchaser from continuing to use or possess any portion
of any of the Owned Real Properties in the same manner such Owned Real
Properties were used or possessed by Seller immediately prior to the Closing of
the transactions contemplated by this Agreement.

(d) The Owned Real Properties have water supply, storm and sanitary sewer
facilities, access to telephone, gas, and electricity connections, fire
protection, drainage, means of ingress and egress to and from public highways
and, without limitation, other public utilities, in each case adequate to
conduct the Branch Business in the manner currently conducted by Seller. The
parking facilities located on the Owned Real Properties, if any, meet all
requirements imposed by all Applicable Laws (including zoning laws). All of such
public utilities are installed and operating, and all installation and
connection charges will have been paid in full on or prior to the Closing Date.
Seller has not received any notice of any fact or condition existing which would
reasonably be expected to result in the termination or reduction of the current
access from the Owned Real Properties (or any of them) to existing roads and
highways, or to sewer or other utility services presently serving any of the
Owned Real Properties.

(e) Seller is not obligated under, or a party to, any option, right of first
refusal, right of first offer, put option, equity participation right or any
other contractual right to offer, purchase, acquire, sell, assign or dispose of
any portion of any of the Owned Real Properties. Except for Seller and under the
Landlord Leases, no third party has any right to use, lease, possess and/or
occupy any portion of the Owned Real Properties and there are no oral or written
agreements between Seller and any other third party providing such third party
the right to use, occupy or posses all or any portion of any of the Owned Real
Properties.

(f) Each of the Owned Real Properties complies in all material respects with all
requirements of each applicable insurance policy covering such Owned Real
Property and Seller has not received from any of the insurers thereunder any
notice requiring that any

 

22



--------------------------------------------------------------------------------

work be performed at any of the Owned Real Properties. To Sellers’ knowledge,
there are no defects or inadequacies in the Owned Real Properties that would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums therefor, or create or be likely to create, a hazard,
excessive maintenance costs or material operating deficiencies.

Section 2.14 Personal Property. The material Personal Property is in good
working condition, subject to ordinary wear and tear and routine maintenance
needs. Section 1.1(a)(vi)(A) of the Seller Disclosure Letter contains a true and
correct list of all of the multi-function Ricoh printer/copiers leased by Seller
(showing in each case the annual rental, the expiration date thereof and a brief
description of the property covered). The printer/copiers set forth in such list
are the only Leased Personal Property (other than any of the Excluded Assets
listed on Section 1.2(a)(ii)(B) of the Seller Disclosure Letter) used by Seller
in or relating to the Branch Business. Attached to Section 2.14 of the Seller
Discloser Letter is a true and correct copy of the lease for one such
printer/copier, and each other lease for the printer/copiers set forth in
Section 1.1(a)(vi)(A) of the Seller Disclosure Letter is in a form that is
substantially the same as, and contains the same material terms and conditions
as, the lease set forth in Section 2.14 of the Seller Disclosure Letter.

Section 2.15 Licensed IP. Seller owns, or is licensed to use (in each case, free
and clear of any Encumbrances other than Permitted Encumbrances and Encumbrances
arising in agreements providing for the license of Licensed IP) all Licensed IP
and has all rights necessary to grant the licenses set forth in Section 4.22.
The conduct of the business of the Branch Offices, and, to the knowledge of
Seller, the use by Purchaser of the Licensed IP, does not infringe on or
otherwise violate the rights of any Person. For purposes of this Agreement,
“Licensed IP” means the rights licensed to Purchaser under Section 4.22.

Section 2.16 Employees; Employee Benefits.

(a) Section 2.16(a) of the Seller Disclosure Letter sets forth a complete and
correct list as of the date of this Agreement of all Employees currently
employed by or at a Branch Office, including their job titles and base salary,
commission, bonus and other incentive compensation, employment location, most
recent date of hire, adjusted date of hire, each Employee Benefit Plan in which
they are eligible to participate, service credited for purposes of vesting and
eligibility under any Employee Benefit Plan, status as full-time or part-time,
current status as either active or on leave and, if on leave, the type and
beginning date of such leave and, if known, the date on which the Employee is
expected to resume active service.

(b) Section 2.16(b) of the Seller Disclosure Letter includes a complete list of
each material Employee Benefit Plan (each a “Material Employee Benefit Plan”).
Seller has delivered to Purchaser a correct and complete copy or written summary
of each of Seller’s Material Employee Benefit Plans, and shall provide Purchaser
with a copy of any other documents reasonably requested in writing by Purchaser
with respect thereto.

(c) Seller has complied in all material respects with the health care
continuation requirements of Section 601, et. seq., of ERISA with respect to
Employees and their spouses, former spouses and dependents.

 

23



--------------------------------------------------------------------------------

(d) Section 2.16(d) of Seller Disclosure Letter sets forth a list of each
contract that Seller has entered into with or for the benefit of any Employee,
including those containing noncompetition, non-solicitation, confidentiality or
other restrictive covenants.

(e) On or before the Closing Date, Seller shall provide a list of the name and
site of employment of any and all Employees who have experienced, or will
experience, an employment loss or layoff as defined by the WARN Act within
ninety (90) calendar days prior to the Closing Date. Seller shall update this
list up to and including the Closing Date.

(f) As of the date hereof, none of Rob Stumbaugh, Doug Woods, Gail Grant, Shaun
McCarthy, Gary Geis or David Manley has notified Seller of his or her intention
to terminate employment with Seller. There is no proceeding pending or, to the
knowledge of Seller, threatened under the Fair Labor Standards Act of 1938, as
amended (or under any state or local wage and hour laws and regulations) against
Seller which affects the Branch Business, nor, to the knowledge of Seller, is
there any basis for any of the same. There are no proceedings or disputes
pending or, to the knowledge of Seller, threatened by any Employee in relation
to his or her terms of employment or in relation to any discrimination issue or
the termination of his or her employment. To the knowledge of Seller, Seller’s
labor relations with the Employees are satisfactory. Seller is not a party to or
bound by any collective bargaining agreement with respect to the Employees.
There is no actual, or to the knowledge of Seller, threatened labor strike,
organized work stoppage or lockout, or any dispute or controversy with a union
or with respect to unionization or collective bargaining involving any of the
Employees.

Section 2.17 Deposits

(a) Seller has provided to Purchaser a true and accurate data file of all Branch
Deposits (including IRAs and Branch Deposits by Governmental Entities), and
related information, which are domiciled at the Branch Offices as of
February 28, 2009.

(b) Seller has furnished Purchaser with a report of the Branch Deposits (the
“Branch Account Report”) as of February 28, 2009, which report enumerates for
each account constituting a Deposit (each a “Branch Account”): (i) the TIN of
the owner of the Branch Account, (ii) the type of account, (iii) the date the
Branch Account was opened, (iv) the current interest rate paid on the Branch
Account, if any, (v) the balance of the Branch Account and (vi) the term and
maturity of any Branch Account that is a certificate of deposit or similar time
deposit.

(c) The Deposits were solicited, opened, extended or made and have been
maintained and currently exist in material compliance with all applicable
requirements of federal, state and local laws and regulations promulgated
thereunder (for purposes of this clause, a Deposit would not be in material
compliance if the noncompliance subjects the depository institution to any
penalty or liability other than the underlying liability to pay the Deposit).

Section 2.18 Operations of the Business.

(a) Between December 31, 2008 and the date hereof, other than those actions
taken in connection with the sale process conducted by Seller with respect to
the Branch Business, which are listed on Section 2.18 of the Seller Disclosure
Letter, Seller has conducted

 

24



--------------------------------------------------------------------------------

the Branch Business only in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, since December 31, 2008,
Seller has not, in respect of the Branch Offices:

(i) Changed its interest rate or fee pricing policies with respect to Deposits
or Loans other than in the ordinary course of business consistent with past
practice;

(ii) Increased the salary, remuneration, or compensation or benefits of
Employees, other than normal increases in accordance with Seller’s customary
annual review and performance based remuneration policies as in existence on the
date hereof, or paid or committed to pay any bonus to any such Employee;

(iii) Terminated any Employee, except in the ordinary course of business
consistent with past practice;

(iv) Hired or promoted any Employee except in the ordinary course of business
consistent with past practice or transferred or reassigned any Employee other
than to or from another Branch Office, in the ordinary course of business
consistent with past practice;

(v) Amended, terminated, waived, assigned or modified the terms of any Loan or
Deposit except in the ordinary course of business consistent with past practice;

(vi) Amended, waived or modified Seller’s standard loan and deposit
underwriting, credit servicing and operating policies and procedures;

(vii) Sold, assigned or transferred any Branch Deposits to any other Person;

(viii) Released, compromised or waived any material claim or right for the
benefit of Seller that constitutes an Asset except in the ordinary course of
business consistent with past practice;

(ix) Sold, transferred, conveyed, or otherwise disposed of any Asset;

(x) Placed or suffered an Encumbrance (other than a Permitted Encumbrance) upon
any Asset; or

(xi) Closed, sold, consolidated, or relocated any Branch Office.

Section 2.19 No Adverse Change; Liabilities. Since December 31, 2008, there has
been no Material Adverse Effect nor the occurrence of any event or condition
that would be reasonably likely to have a Material Adverse Effect. No
liabilities affect the Branch Offices other than those arising from normal
transactions in the ordinary course of business.

 

25



--------------------------------------------------------------------------------

Section 2.20 Availability of Assets. Except for (a) the necessary certificates
authorizing bank operations in Colorado issued by the Division of Banking, State
of Colorado, (b) the Excluded Assets specifically identified in Section 1.2 and
(c) the items described in Section 2.20(a) of the Seller Disclosure Letter, the
Assets constitute all the assets used in the Branch Business and are in good
condition (subject to normal wear and tear) and serviceable condition and are
suitable for the uses for which they are currently being used by Seller.

Section 2.21 Insurance. Seller maintains, owns or holds policies of insurance
with respect the Assets and the Branch Offices in such amount, with such carries
and on such terms as is customary for similar businesses.

Section 2.22 Agreements with Governmental Entities. Seller is not a party to any
material agreement, understanding, consent decree or other arrangement with any
federal or state banking regulator or agency with respect to the business of the
Branch Offices, the Assets or the Assumed Liabilities. Seller has not received
notice from any Governmental Entity indicating that it would oppose or not grant
or issue its consent or approval, if required, with respect to the transactions
contemplated by this Agreement.

Section 2.23 IRA Account Documentation. The form of Individual Retirement
Custodial Account Agreement for IRAs and the related Individual Retirement
Account Disclosure Statement set forth on Section 2.23 of the Seller Disclosure
Letter constitute the form of the documents establishing the trustee or
custodial arrangement in connection with all IRAs maintained at the Branch
Offices.

Section 2.24 No Other Representations or Warranties. Except as is expressly
represented or warranted in this Agreement, Seller makes no representation or
warranty whatsoever with regard to the business of the Branch Offices, or any
Assets being transferred to Purchaser or any Assumed Liability being assumed by
Purchaser or as to any other matter or thing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the disclosure letter delivered to Seller by Purchaser at
or prior to the execution hereof (the “Purchaser Disclosure Letter”) (each
section of which qualifies the correspondingly numbered representation, warranty
or covenant to the extent specified therein and such other representations,
warranties or covenants to the extent a matter in such section is disclosed in
such a way as to make its relevance to such other representation, warranty or
covenant reasonably apparent), Purchaser hereby represents and warrants to
Seller as follows:

Section 3.1 Corporate Organization and Powers.

(a) Purchaser is a bank, duly organized, validly existing and in good standing
under the laws of South Dakota.

 

26



--------------------------------------------------------------------------------

(b) Assuming the Charter Acquisition is consummated, Purchaser has the corporate
power and authority to own, lease, license or operate the Assets and to carry on
the Branch Business as presently conducted and is duly qualified and in good
standing to do business in each jurisdiction in which the nature of its business
or the ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified would not, individually
or in the aggregate with all other such failures, have a material adverse effect
on the ability of Purchaser to timely perform its obligations under this
Agreement and the other documents, agreements or instruments to be executed by
Purchaser pursuant to this Agreement and to consummate the transactions
contemplated hereby and thereby (a “Purchaser Material Adverse Effect”).
Purchaser’s deposits are, subject to applicable monetary limits established by
law, insured by the FDIC in accordance with the FDIA, and Purchaser has paid all
premiums and assessments and has duly, timely and accurately filed all reports
required to be filed by it with the FDIC or any other applicable bank regulatory
authority.

Section 3.2 Corporate Authority; No Violation.

(a) Purchaser has the corporate power and authority to execute and deliver this
Agreement and any documents, agreements or instruments to be executed by
Purchaser pursuant to this Agreement, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and any documents, agreements or instruments to be executed by Purchaser
pursuant to this Agreement, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of Purchaser, and no further corporate
authorization on the part of Purchaser is necessary to approve this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Purchaser and (assuming the due authorization,
execution and delivery of this Agreement by Seller) constitutes a legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, and the other documents, agreements and instruments to be
delivered by Purchaser to Seller pursuant to this Agreement will, when executed
and delivered, be duly executed and delivered by Purchaser and will constitute
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their terms, in all cases except as enforcement may be
limited by receivership, conservatorship and supervisory powers of bank
regulatory agencies generally, general principles of equity, whether applied in
a court of law or a court of equity, and by bankruptcy, insolvency and similar
laws affecting creditors’ rights and remedies generally.

(b) Neither the execution and delivery by Purchaser of this Agreement or any
document, agreement or instrument to be executed by Purchaser pursuant to this
Agreement, nor the consummation by Purchaser of the transactions contemplated
hereby or thereby, nor compliance by Purchaser with any of the terms or
provisions hereof or thereof, will (i) violate any provision of the Articles of
Incorporation of Purchaser or Bylaws of Purchaser or (ii) assuming the consents
and approvals referred to in Section 3.2(b) of the Purchaser Disclosure Letter
are duly obtained and the Charter Acquisition is consummated, (x) violate any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to

 

27



--------------------------------------------------------------------------------

Purchaser or any of its properties or assets or (y) violate, conflict with,
result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, pledge, security interest, charge or other
encumbrance upon any of the assets of Purchaser under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, or other instrument or obligation to which Purchaser
is a party, or by which Purchaser or any of its assets may be bound or affected
, which conflict, violation, default, result, right, termination, cancellation,
acceleration, loss or creation of the type described in this Section 3.2(b)(ii)
would, individually or in the aggregate, have a Purchaser Material Adverse
Effect.

Section 3.3 Consents and Approvals.

(a) Assuming the consents and approvals referred to in Section 3.2(b) of the
Purchaser Disclosure Letter are duly obtained and the Charter Acquisition is
consummated, no consent, approval, order or authorization of, or registration,
declaration or filing with any Governmental Entity or any other third party is
required by or with respect to Purchaser in connection with the execution and
delivery of this Agreement by Purchaser or any document, agreement or instrument
to be executed by Purchaser pursuant to this Agreement or the consummation by
Purchaser of the transactions contemplated hereby or thereby (including the
transfer of the Assets to Purchaser) except for such consents, approvals,
authorizations or filings the failure of which to obtain would not, individually
or in the aggregate, have a Purchaser Material Adverse Effect.

(b) Notwithstanding anything else to the contrary in this Agreement, Purchaser’s
ability to consummate the transaction contemplated by this Agreement is subject
to its purchasing the issued and outstanding capital stock of a Colorado state
banking corporation after obtaining the necessary federal and state approvals to
effect such purchase (such acquisition and approvals collectively the “Charter
Acquisition”). As of the date hereof Purchaser is not aware of any reason that
would cause the conditions to consummate the Charter Acquisition not to be
satisfied.

Section 3.4 Finders or Brokers. Except for Sandler O’Neill & Partners, L.P. (the
fees and expenses of which shall be born solely by Purchaser), Purchaser has not
agreed to pay any fee or commission to any agent, broker, finder or other Person
for or on account of services rendered as a broker or finder in connection with
this Agreement or the transactions covered and contemplated hereby.

Section 3.5 Litigation. As of the date hereof, there is no action, suit,
proceeding, inquiry or investigation, at law or in equity, before any
Governmental Entity, agency or official, pending, or, to Purchaser’s knowledge,
threatened, against Purchaser, wherein an unfavorable decision, ruling or
finding would have a Purchaser Material Adverse Effect.

Section 3.6 Approvals. As of the date of this Agreement, Purchaser knows of no
reason, specifically relating to its business or operations, why all of the
Requisite Regulatory Approvals shall not be obtained.

 

28



--------------------------------------------------------------------------------

Section 3.7 Capital Available. Purchaser has sufficient capital to perform its
obligations hereunder and under all of the other agreements contemplated hereby.

ARTICLE IV

COVENANTS OF THE PARTIES

Section 4.1 Business Obligations. Continuing until the Closing Date, except as
expressly set forth on Section 4.1 of the Seller Disclosure Letter, as otherwise
expressly provided herein or as required by Applicable Law:

(a) Seller shall (i) conduct the business of the Branch Offices and the
operations of Seller relating thereto only in the ordinary course of business
consistent with past practice and Applicable Law, (ii) maintain its books of
account in accordance with Seller GAAP, (iii) use its commercially reasonable
efforts to preserve the present business organization and business and
employment relationships of the Branch Offices and preserve for itself and
Purchaser the goodwill of the customers of, and others doing business with, the
Branch Offices and (iv) promptly inform Purchaser of all material issues and
developments arising in relation to the Assets, the Assumed Liabilities and the
Branch Business.

(b) With respect to the Branch Offices, the Assets and the Assumed Liabilities,
Seller shall not, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld:

(i) Change its interest rate or fee pricing policies with respect to Deposits or
Loans other than in the ordinary course of business consistent with past
practice and, in any event, Seller shall promptly inform Purchaser of any
changes made to such interest rate or fee pricing policies;

(ii) Increase the salary, remuneration, compensation or benefits of the
Employees, or pay or agree to pay any bonus to the Employees, other than normal
increases to aggregate compensation or bonuses in accordance with Seller’s
customary annual review and performance based remuneration policies as in
existence on the date hereof which do not increase aggregate compensation and
bonuses by more than 2% or pay or agree to pay any bonus to any Employee;

(iii) Terminate any Employee, except for cause (as defined in Seller’s employee
guidelines as of the date hereof) and provided that Seller notifies Purchaser of
such termination at the time thereof;

(iv) Hire, promote, transfer or reassign any Employee (other than transfers or
reassigns to or from another Branch Office in the ordinary course of business
consistent with past practice);

(v) Amend, terminate, waive, assign or modify any of the terms of any Lease or
Contract other than Contracts that are not material to the operations of the
Branch Office and then only in the ordinary course of business consistent with
past practice;

 

29



--------------------------------------------------------------------------------

(vi) Enter into any lease, contract, agreement or commitment that would be
deemed a Lease or Contract, other than Contracts with customers of the Branch
Offices in the form of one of the nine contracts listed in the first sentence of
Section 1.1(a)(vi)(A) of the Seller Disclosure Letter and then only in the
ordinary course of business consistent with past practice;

(vii) Enter into or approve any Loan or a group of related Loans in excess of
$250,000 in the aggregate or enter into or approve any renewal of any existing
Loan or group of related Loans in excess of $1,000,000 in the aggregate;

(viii) Amend, terminate, waive, assign or modify any of the terms of any Loan or
Deposit, except in the ordinary course of business consistent with past practice
and only to the extent not materially adverse to Seller or Purchaser;

(ix) Amend, waive or modify Seller’s standard loan and deposit underwriting,
credit servicing and operating policies and procedures except in response to
changes in Applicable Laws or regulations; provided, that Seller shall promptly
notify Purchaser of any such change;

(x) Sell, assign or transfer any Deposits to any other Person;

(xi) Release, compromise or waive any claim or right for the benefit of Seller
that constitutes an Asset except in the ordinary course of business consistent
with past practices;

(xii) Sell, transfer, convey, or otherwise dispose of any Asset;

(xiii) Place or suffer the existence of an Encumbrance (other than a Permitted
Encumbrance) upon any Asset;

(xiv) Acquire or purchase any Personal Property involving, individually or in
the aggregate, in excess of $5,000, or enter into any lease with respect to
Personal Property;

(xv) Close, sell, consolidate, or relocate any Branch Office;

(xvi) make any material changes to any information technology systems utilized
by the Branch Offices; or

(xvii) Agree to do any of the foregoing.

 

30



--------------------------------------------------------------------------------

Section 4.2 Access.

(a) Between the date of this Agreement and the Closing Date, Seller shall afford
to Purchaser and its authorized agents and representatives access upon
reasonable notice, during normal business hours, to the employees and properties
of Seller and all the books, records, contracts, documents and other information
to the extent relating to the Branch Offices (including the Assumed Liabilities,
the Assets and the Records), and shall furnish to Purchaser and its authorized
agents and representatives such added information concerning the Assets, the
Assumed Liabilities and the Branch Business as Purchaser may reasonably request;
provided, that notwithstanding the provision of information or investigation by
any party, no party shall be deemed to make any representation or warranty
regarding any matter except as expressly set forth in this Agreement.
Notwithstanding the foregoing, Seller shall not be required to provide any
information that, based on the advice of counsel, it may not provide to
Purchaser by reason of Applicable Law, that constitutes information protected by
attorney/client privilege, or that it is required to keep confidential by reason
of contract or agreement with third parties. Seller shall cause its personnel to
provide reasonable assistance to Purchaser in Purchaser’s investigation of
matters relating to the Branch Offices, the Assets and the Assumed Liabilities
and Purchaser and its authorized agents and representatives (including its
environmental consultants) shall be given access to the Branch Offices and
Seller’s data processing facilities for all reasonable purposes, including the
undertaking of environmental assessments; provided, however, that Purchaser’s
investigation shall be conducted in a manner which does not unreasonably
interfere with Seller’s normal operations, customers, and employee relations and
no intrusive sampling or other intrusive environmental investigations shall be
conducted without Seller’s prior consent, which shall not be unreasonably
withheld. Prior to the Closing, all information furnished by Seller to Purchaser
or its agents or representatives pursuant hereto or by Purchaser to Seller or
its agents or representatives shall be subject to the Confidentiality Agreement,
dated as of February 24, 2009, by and between Parent and National Australia Bank
(the “Confidentiality Agreement“); provided, however, that after the Closing,
any confidential information included in the Assets, the Deposits or the Other
Liabilities or obtained pursuant to this Agreement shall be deemed to be
Evaluation Information (as defined in the Confidentiality Agreement) of National
Australia Bank and Purchaser, which Purchaser may use or disclose as it deems
fit. No investigation made by Purchaser or its agents or representatives shall
affect the representations and warranties of Seller hereunder.

(b) Between the date of this Agreement and the Closing Date, Purchaser shall be
entitled to designate one of its employees as an observer on the Seller Credit
Committee with jurisdiction over Colorado lending. Purchaser may change the
designated observer from time to time by giving Seller notice to such effect.
Seller shall invite and permit such observer to attend all meetings of such
Seller Credit Committee to the same extent as other members of such Seller
Credit Committee. Seller shall give such observer copies of all notices
(including meeting notices), minutes, consents and other material that it
provides to the members of such Seller Credit Committee at the time such copies
are provided to such members. Such observer shall be entitled to participate in
discussions of matters brought to such Seller Credit Committee but shall be
non-voting.

 

31



--------------------------------------------------------------------------------

Section 4.3 Regulatory Matters.

(a) Each party hereto shall cooperate with the other party and use commercially
reasonable efforts to promptly prepare and file all necessary documentation, to
effect all applications, notices, petitions and filings, and to obtain as
promptly as practicable all permits, consents, approvals, waivers and
authorizations of Governmental Entities which are necessary or advisable for
such party to consummate the transactions contemplated by this Agreement;
provided that neither Seller nor Purchaser nor any of their respective
Affiliates shall have any obligation to offer or pay any consideration or agree
to any restriction, covenant, undertaking, limitation or divestiture of any kind
whatsoever in order to obtain any such consents or approvals; and provided,
further, that Seller shall not make any agreement or understanding affecting the
Assets, the Assumed Liabilities or the Branch Business as a condition for
obtaining any such consents or waivers except with the prior written consent of
Purchaser. Seller will act diligently and reasonably in attempting to obtain,
before the Closing Date, the consent, approval or waiver, in form and substance
reasonably satisfactory to Purchaser, from any party to any Contract or Lease
required to be obtained to assign or transfer any such agreements to Purchaser
or to otherwise satisfy the conditions set forth in Section 9.2. The parties
have the right to review in advance and, to the extent practicable, will consult
the other, subject to Applicable Laws relating to the exchange of information
and except to the extent that such information would be, or relates to
information that would be, filed under a claim of confidentiality, on all the
information relating to Purchaser or Seller, as the case may be, and any of
their respective Affiliates, which appear in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement. The parties hereto agree
that they will consult with each other with respect to the obtaining of all
permits, consents, approvals and authorizations of all third parties and
Governmental Entities necessary or advisable to consummate the transactions
contemplated by this Agreement and each party will keep the other apprised of
the status of matters relating to completion of the transactions contemplated
herein. The party responsible for a filing as set forth above shall promptly
deliver to the other party evidence of the filing of all applications, filings,
registrations and notifications relating thereto (except for any confidential
portions thereof), and any supplement, amendment or item of additional
information in connection therewith (except for any confidential portions
thereof). The party responsible for a filing shall also promptly deliver to the
other party a copy of each material notice, order, opinion and other item of
correspondence received by such filing party from any Governmental Entity in
respect of any such application (except for any confidential portions thereof).
In exercising the foregoing rights and obligations, each of the parties hereto
shall act reasonably and as promptly as practicable. Each of the parties hereto
shall file with the appropriate Governmental Entity all applications for all
regulatory approvals, consents, permits and authorizations which such party is
required to obtain in connection with the consummation of the transactions
contemplated by this Agreement within ten (10) Business Days after the execution
hereof.

(b) Purchaser and Seller shall, upon request, furnish each other with all
information concerning themselves, their subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of Purchaser, Seller or any of their respective Subsidiaries to any
Governmental Entity in connection with the transactions contemplated by this
Agreement (except to the extent that such information would be, or relates to
information that would be, filed under a claim of confidentiality).

 

32



--------------------------------------------------------------------------------

(c) Purchaser and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions contemplated by this Agreement.

(d) Purchaser shall use commercially reasonable efforts to obtain the necessary
federal and state approvals for, and to effectuate the consummation of, the
Charter Acquisition as promptly as practicable; provided, that neither Purchaser
nor any of its Affiliates shall have any obligation to offer or pay any
consideration or agree to any restriction, covenant, undertaking, limitation or
divestiture of any kind whatsoever in order to obtain any such consents or
approvals (other than to pay the purchase price specified in the stock purchase
agreement for the Charter Acquisition, which is subject to satisfaction of the
applicable closing conditions). None of the provisions of Sections 4.3(a)
through Section 4.3(c), or any other similar provisions in this Agreement, shall
apply to the Charter Acquisition. Purchaser shall promptly notify Seller of the
consummation of the Charter Acquisition.

(e) Seller shall cooperate with Purchaser so that Purchaser may substitute,
effective as of the Closing Date, any collateral posted by Seller as security
for any Deposits by Governmental Entities. Purchaser shall use its commercially
reasonable efforts to make arrangements acceptable to such Governmental Entities
effective as of the Closing Date to replace Seller’s collateral with collateral
belong to Purchaser; provided, however, that if replacement collateral is not
obtained by Purchaser for any such Deposits, Seller shall be entitled to
terminate its existing collateral arrangements effective as of the Closing and,
notwithstanding anything herein to the contrary, such termination shall not be
deemed to constitute or result in any breach of representation, warranty,
covenant or other agreement made by Seller hereunder.

Section 4.4 Further Assurances. From time to time after the Closing, each party,
without further consideration, shall execute and deliver, or cause to be
executed and delivered, such instruments and take such action as may be
reasonably necessary or requested by the other party in order to carry out the
transactions contemplated by this Agreement. Without limiting the foregoing, on
and after the Closing Date, Seller shall (a) give such further assistance to
Purchaser and shall execute, acknowledge, and deliver all such instruments and
take such further action as may be reasonably necessary and appropriate or
reasonably requested by Purchaser effectively to transfer to, and vest in,
Purchaser full, legal, and equitable title to the Assets and put Purchaser in
possession of the Assets, (b) in the case of Leases, Contracts and Assigned
Permits included in the Assets (i) which cannot be transferred or assigned
effectively without the consent of third parties which consent has not been
obtained prior to the Closing, to cooperate with Purchaser at its request in
endeavoring to obtain such consent promptly, and if any such consent is
unobtainable, to use its commercially reasonable efforts to secure to Purchaser,
at Purchaser’s sole cost and expense, the benefits thereof in some other manner
or (ii) which are otherwise not transferable or assignable, to use its
commercially reasonable efforts jointly with Purchaser to secure to Purchaser,
at Purchaser’s sole cost and expense, the benefits and burdens thereof in some
other manner (including the exercise of the rights of Seller thereunder);
provided, however, that nothing herein shall relieve Seller of its obligations
under Section 4.23, 4.25 and 9.2 and (c) use reasonable efforts to assist
Purchaser in the orderly transfer of the Assets and Deposits. Notwithstanding
anything in this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign any Assigned Permit, Contract or Lease if an attempted
assignment thereof without the consent of a third party thereto would constitute
a breach thereof.

 

33



--------------------------------------------------------------------------------

Section 4.5 Withholding. Seller shall deliver to Purchaser on the Closing Date a
list of all Deposits with respect to which, as of five (5) calendar days prior
to the Closing Date, (a) a taxpayer identification number (“TIN”) is missing or
incorrect or (b) Seller has received notice from the IRS indicating that backup
withholding is required. Such delivery shall include the date on which such IRS
notice was received and the status with respect to such notice.

Section 4.6 Retirement Accounts. At the Closing, to the extent not located at
the Branch Offices, Seller shall deliver to Purchaser in a true and complete
form, the trust documents for the Retirement Accounts assumed by Purchaser under
Section 1.3 of this Agreement.

Section 4.7 Reports. Subsequent to the Closing Date, Purchaser shall make all
reports required to be made in the ordinary course to any Governmental Entity or
otherwise with respect to the Branch Offices, including without limitation,
federal, state and local income Tax reporting of Retirement Accounts, 1099
information returns and other required Tax forms, and cash transaction reports;
provided, however, that Purchaser’s obligations with respect to such cash
transaction reports shall only apply to the extent that any such report relates
to matters occurring after the Closing Date. Seller shall make all such cash
transaction reports with respect to matters occurring on or prior to the Closing
Date and shall cooperate with Purchaser with respect to any other reports. All
such reports shall be made to the holders of accounts and to the applicable
Governmental Entities. Notwithstanding anything contained in this Section 4.7,
to the extent permitted by Applicable Law, Purchaser and Seller shall cooperate
with each other to provide one report relating to each of IRAs and healthcare
spending accounts to each account holder and the applicable Governmental Entity
for the taxable period which includes the Closing Date.

Section 4.8 Transition Procedures. Schedule 4.8 sets forth certain procedures in
connection with the transfer of the Assets and each of Seller and Purchaser
agrees to comply with the terms and provisions thereof.

Section 4.9 Transfer Fees. All fees incurred by either party in connection with
the obtaining of third party consents for transfer of the Assets from Seller to
Purchaser and the assumption by Purchaser of the liabilities of Seller specified
herein shall be borne by the party incurring such fee; provided, however, that
should any lessor require an increase in the amounts payable under any of the
Leases as a condition to its consent to the assumption of such Lease by
Purchaser, Purchaser shall be responsible for the payment of all such increases;
provided further, however, that Seller shall not negotiate or agree to any such
increase without the consent of Purchaser, which consent may be withheld in
Purchaser’s sole discretion.

Section 4.10 Assumption of IRA Deposits. With respect to Deposits which are
IRAs, Seller will use its reasonable efforts and will cooperate with Purchaser,
both before and after the Closing, in taking whatever actions are reasonably
necessary to accomplish the appointment of Purchaser as successor
trustee/custodian, such appointment to be effective as of the Closing Date,
including but not limited to sending to the depositors thereof appropriate

 

34



--------------------------------------------------------------------------------

notices in form and substance reasonably satisfactory to Purchaser, cooperating
with Purchaser in soliciting consents from such depositors to the extent
required, and filing any appropriate applications with applicable regulatory
authorities. Upon appointment as successor trustee/custodian by Seller after the
Closing Date, Purchaser shall succeed to the rights, obligations, properties,
assets, investments, deposits, agreements and trusts of Seller under such IRAs,
all to the same extent as though Purchaser had originally assumed such
appointments; provided that Purchaser shall have no liability for any action or
failure to act by Seller with respect to IRAs that occurred on or prior to the
Closing Date. The IRA account of any customer rejecting the appointment of
Purchaser (or its designee) as successor trustee/custodian shall be excluded
from the Deposits and shall be deemed to be an “Excluded Liability” for the
purposes of this Agreement.

Section 4.11 Insurance. Until the Closing Date, Seller shall maintain in full
force and effect all of its insurance policies or comparable policies relating
to the Branch Offices and the Personal Property.

Section 4.12 Taxpayer Information and Reporting.

(a) Seller shall deliver to Purchaser within three (3) Business Days after the
Closing Date: (i) TINs (or record of appropriate exemption) for all holders of
Accounts and (ii) all other information in Seller’s possession or reasonably
available to Seller required by Applicable Law to be provided to the IRS with
respect to the Assets and Deposits and the holders thereof (collectively, the
“Taxpayer Information”). All such Taxpayer Information shall reflect such
information as of the Closing Date.

(b) Seller shall report from January 1, 2009 through the Closing Date all
interest credited to, interest withheld from, and early withdrawal penalties
charged to the Deposits. Purchaser shall report after the Closing Date through
the end of the calendar year all interest credited to, interest withheld from,
and early withdrawal penalties charged to the Deposits. Such reports shall be
made to the holders of the Deposits and to the applicable federal and state
regulatory agencies in accordance with Applicable Laws.

Section 4.13 Assistance Clause. In connection with any audit or other
examination by any Governmental Entity, or any judicial or administrative
proceeding relating to the Assets transferred to Purchaser or Assumed
Liabilities assumed by Purchaser as contemplated by this Agreement, Seller and
Purchaser agree to provide each other such assistance as may be reasonably
requested. In the event that Seller must obtain information regarding the Assets
transferred to Purchaser or the Assumed Liabilities assumed by Purchaser in
connection with any such audit, execution or proceeding, and such information is
in the possession or control of Purchaser, Purchaser shall perform the required
research on behalf of Seller and make copies of, and excerpts from, such books
and records as reasonably required by Seller. In the event that Purchaser must
obtain information regarding the Assets transferred to Purchaser or the Assumed
Liabilities assumed by Purchaser in connection with any such audit, execution or
proceeding, and such information is in the possession or control of Seller, or
for any other reason requires any information regarding the Assets, the Assumed
Liabilities, the Branch Business or the Employees and such information is in
control or possession of Seller, Seller shall perform the required research on
behalf of Purchaser and make copies of, and excerpts from,

 

35



--------------------------------------------------------------------------------

such books and records as reasonably required by Purchaser. Purchaser shall
retain all records received from Seller with respect to the Assets and Assumed
Liabilities as required by Applicable Laws and Purchaser’s record retention
practices provided that in no event shall Purchaser retain such records for a
period of less than seven (7) years from the Closing Date; provided, however,
that if Seller notifies Purchaser during such period that any Tax year of Seller
is under examination by any Taxing authority, books and records relating to such
examination shall be either, in Purchaser’s sole discretion, (a) maintained by
Purchaser until a final determination of the tax liability of Seller for that
year has been made and notice thereof provided to Purchaser or (b) remitted to
Seller (after redaction of any portion of such books and records relating to
income Taxes of Purchaser). Seller shall retain all records relating to the
Assets, Assumed Liabilities, Branch Business and Employees not transferred to
Purchaser as required by Applicable Laws and Seller’s record retention practices
provided that in no event shall Seller retain such records for a period of less
than seven (7) years from the Closing Date, provided, however, that if Purchaser
notifies Seller during such period that any Tax year of Purchaser is under
examination by any Taxing authority, books and records relating to such
examination shall be either, in Seller’s sole discretion, (i) maintained by
Seller until a final determination of the tax liability of Purchase for that
year has been made and notice thereof provided to Seller or (ii) remitted to
Purchaser (after redaction of any portion of such books and records relating to
income Taxes of Seller).

Section 4.14 Transfer of Safe Deposit Box Businesses. At or about the time as
the notice sent pursuant to section 1.1(a) of Schedule 4.8, Seller shall notify
the owners of each of the safe deposit boxes at the Branch Offices, by a letter
in a form mutually acceptable to Purchaser and Seller, that, in connection with
such transactions, Seller shall assign to Purchaser the safe deposit agreements
between Seller and each of such parties on the Closing Date. Seller and
Purchaser shall cooperate with respect to transferring the Safe Deposit Box
Business from Seller to Purchaser, including moving or entering the safe deposit
boxes. Seller shall take all necessary action to put Purchaser in possession of
all safe deposit boxes contents, keys and related agreements.

Section 4.15 Updating Disclosure Letter. On the Closing Date, Seller shall
deliver to Purchaser updated versions of the Seller Disclosure Letter with the
latest information available to Seller as of three (3) Business Days prior to
the Closing Date. Within five (5) Business Days after the Closing Date, Seller
shall deliver to Purchaser final versions of the Seller Disclosure Letter
covering all transactions through the close of business on the Closing Date. No
updating of the Seller Disclosure Letter pursuant to this Section 4.15 shall
relieve Seller from any liability for a breach of Seller’s representations and
warranties set forth herein or otherwise affect the representations and
warranties of Seller or any other provision of this Agreement, including
Sections 1.1 and 1.2.

Section 4.16 Book Value Schedule. At least three (3) Business Days prior to the
Closing Date, at the time Seller delivers the certificate contemplated by
Section 1.6, Seller shall deliver to Purchaser a true and complete schedule (the
“Book Value Schedule”) setting forth the aggregate book value, net of
accumulated depreciation, as of the last day of the month immediately preceding
the month in which the Closing occurs, of: (a) the Personal Property located at
the Branch Offices, (b) the Leasehold Improvements and (c) the Owned Real
Properties, in each case determined in accordance with Seller GAAP. Such
schedule shall be subject to the approval of Purchaser, which approval shall not
be unreasonably withheld or delayed.

 

36



--------------------------------------------------------------------------------

Section 4.17 Delivery of Records. On the Closing Date, Seller shall deliver to
Purchaser the Records referred to in Section 1.1(a)(v), to the extent that any
such Records are not located at the Branch Offices; provided, that with respect
to Records in image format, Seller shall cooperate with and assist Purchaser to
convert such image to its systems so that such conversion will be effected on,
or as soon as practicable following, the Closing.

Section 4.18 Other Pre-Closing Transition Items. Seller and Purchaser agree to
cooperate to identify prior to Closing any contracts, leases and other
agreements of Seller attributable to the operation of the Branch Offices, if
any, that may be added as Contracts in the sole discretion of each of the
parties.

Section 4.19 Non-Solicitation of Business. In consideration of the purchase of
Assets and assumption of the Assumed Liabilities by Purchaser, Seller shall not,
and shall cause Parent and each of its subsidiaries not to, for a period of four
(4) years after the Closing Date, solicit, on behalf of itself or others,
deposits, loans, brokerage or other business from customers (a) located in the
State of Colorado or (b) whose Deposits are assumed or whose Loans, safe deposit
or any other business are acquired by Purchaser hereunder; provided, that
nothing in clause (a) or (b) of this Section 4.19 shall prohibit Seller from
making any such solicitation with respect to any customer’s business if such
solicitation occurs outside of the State of Colorado and is not directed at
attracting any of the customers described in clause (a) or (b) of this
Section 4.19. Notwithstanding the provisions of this Section 4.19, (A) nothing
herein shall prevent Seller, Parent or any of its Subsidiaries from soliciting
so-called “brokered” certificates of deposit and (B) Seller or any Affiliate may
continue to engage in all customary communications, including distribution of
solicitations and promotional materials, with any customers of the Branch
Offices with whom Seller or any Affiliate maintains a banking, lending,
brokerage or other financial relationship pursuant to or as permitted by the
terms of this Agreement after the Closing Date (including obligors under
Excluded Loans, holders of any Excluded Deposit).

Section 4.20 Covenant Not to Compete.

(a) From and after the Closing, and for a period of four (4) years following the
Closing Date, other than for the purpose of winding-down the Excluded Assets
specified in Sections 1.2(a)(i) and 1.2(a)(ii)(F), (G) and (H) and held by
Seller as of the Closing Date, Seller shall not, and shall cause its Parent and
each of its subsidiaries not to, enter into any agreement to, acquire, lease,
purchase, own, operate or use any building, office or other facility or premises
located in the State of Colorado for the purpose of making loans, accepting
deposits, cashing checks, originating mortgages, or offering brokerage or
insurance services.

(b) Notwithstanding anything to the contrary set forth therein, the restrictions
set forth in Section 4.20(a) shall not apply to any Person (other than Parent
and Seller or their respective subsidiaries that, acquires all or any portion of
the assets or equity interests in Seller, Parent their respective subsidiaries
(whether by merger, consolidation, stock or asset purchase, or other similar
transaction).

 

37



--------------------------------------------------------------------------------

Section 4.21 Preserve Accuracy of Representations and Warranties; Notification
of Certain Matters.

(a) Each party hereto shall refrain from taking any action which would knowingly
render any of its representation or warranty contained in Article II or III
inaccurate as of the Closing Date. Each party shall promptly notify the other of
any action, suit or proceeding that shall be instituted or threatened against
such party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement.

(b) During the period prior to the Closing Date, Seller will notify Purchaser of
(i) any material adverse change in the condition of the Assets, the Assumed
Liabilities or the Branch Business, (ii) any lawsuit, claim, proceeding or
investigation that is threatened, brought, asserted or commenced which would
have been listed in Section 2.7 of the Seller Disclosure Letter if such lawsuit,
claim, proceeding or investigation had arisen prior to the date hereof,
(iii) any notice or other communication from any third person alleging that the
consent of such third person is or may be required in connection with the
transactions contemplated by this Agreement, and (iv) any material default under
any Contract, Lease or event which, with notice or lapse of time or both, would
become such a default on or prior to the Closing Date and of which Seller has
knowledge.

Section 4.22 Use of Licensed IP. For a period of six (6) months after the
Closing Date, Purchaser and its Affiliates shall have the royalty-free right to
use the name of Seller in connection with signage existing prior to Closing,
checks and stationary and other inventory processed or manufactured by Seller,
as well as to refer to the Branch Business as “formerly “First Community Bank”
and, with the prior written consent of Seller, which shall not be unreasonably
withheld, to use such reference in advertising or in the description or name of
any service or product from time to time purchased, processed, manufactured or
sold by Purchaser and its Affiliates in continuation of the Branch Business.

Section 4.23 Landlord’s Consent. Seller shall use its commercially reasonable
efforts so that at least three (3) Business Days prior to the Closing Date,
Seller shall obtain from each lessor or landlord under a Tenant Lease which
requires the consent of the lessor or landlord thereunder to an assignment of
each such Tenant Lease, a consent to assignment by Seller of Seller’s interest
in such Tenant Leases (“Landlord’s Consent”), each of which Landlord’s Consent
shall be substantially in such form attached as Exhibit 4.23; or, if Seller,
after reasonable diligence, cannot obtain such Landlord’s Consents substantially
in the form of Exhibit 4.23, then such Landlord’s Consents shall be in a form
reasonably acceptable to Purchaser, and shall specifically provide, among other
things, that neither Seller (as tenant) or such landlord (as landlord) is in
default under such Tenant Lease. Seller shall have no obligation to offer or pay
any consideration in order to obtain any such consents or approvals. All Tenant
Leases requiring the lessor’s or landlord’s consent to Seller’s assignment of
its interest therein are set forth on Section 2.3 of the Seller Disclosure
Letter.

Section 4.24 Intentionally Omitted.

Section 4.25 Tenant’s Estoppel Certificates. Seller shall use its commercially
reasonable efforts so that at least three (3) Business Days prior to the Closing
Date, Seller shall

 

38



--------------------------------------------------------------------------------

obtain from each tenant or lessee under a Landlord Lease, an estoppel
certificate executed by each such tenant or lessee under a Landlord Lease
(“Tenant’s Estoppel Certificate”), each of which Tenant’s Estoppel Certificates
shall be substantially in such form attached as Exhibit 4.25; or, if Seller,
after reasonable diligence, cannot obtain such Tenant’s Estoppel Certificates
substantially in the form of Exhibit 4.25, then such Tenant’s Estoppel
Certificate shall be in a form reasonably acceptable to Purchaser. Seller shall
have no obligation to offer or pay any consideration in order to obtain any such
certificates.

Section 4.26 Title and Title Survey. As soon as reasonably practicable, Seller
shall reasonably cooperate with Purchaser (at Purchaser’s sole cost and expense)
to obtain title commitments for owners’ policies of title insurance prepared by
Chicago Title Insurance Company or another title insurance company selected by
Purchaser (“Title Company”) promptly after the date hereof (but in any event
within three (3) Business Days following the date hereof), and a certified ALTA
survey (each, a “Survey”), with respect to all of the Owned Real Properties.
Each such survey: (a) shall be an ALTA survey duly certified by the respective
surveyor to Purchaser, the Title Company and any other parties elected by
Purchaser; (b) shall be in form and substance reasonably acceptable to Purchaser
and the Title Company; (c) shall show no encroachments or other survey defects
with respect to the buildings, structures and other improvements thereon and
which shall show no encroachments or other survey defects with respect to the
property lines and boundaries thereof (in each case, other than Permitted
Encumbrances). Each such title commitment shall reflect that upon payment of all
premiums and charges due for such title insurance, the respective Sellers shall
be vested with good, marketable and fee simple title to such Owned Real
Properties, subject only to Permitted Encumbrances. Each title commitment
delivered pursuant to this Section 4.26 shall contain, at Purchaser’s cost and
expense, the following endorsements, but only to the extent available in
Colorado: Zoning 3.1 (with parking), access, contiguity, survey (same/same),
permanent index (tax parcel) number, owner’s comprehensive, and extended
coverage (deletion of standard exceptions), and any other endorsements
reasonably required by Purchaser. In the event that any of the title insurance
commitments or surveys to be obtained pursuant to this Section 4.26 reveals
Encumbrances that are not Permitted Encumbrances, to the extent that such
Encumbrances can be cured by the payment or expenditure of money, Seller shall
be obligated to correct or cure such defect or problem as promptly as
practicable. Seller shall cooperate with Purchaser to obtain, on or prior to the
Closing Date, final dated-down title commitments (for the issuance of final
title policies) and Purchaser shall pay, at Closing, all costs and expenses of
the Title Company for all title insurance work charges, searches, title
examinations, abstracts, all ALTA title insurance premiums and all endorsements.
Purchaser shall pay all escrow closing fees and charges (excluding the
aforementioned title work charges and search fees set forth in the immediately
preceding sentence) at Closing. For the avoidance of doubt, any Encumbrance
which is fully cured pursuant to this Section 4.26 shall not constitute the
basis of any claim by Purchaser for breach of representation or warranty set
forth in Sections 2.5 or 2.13.

Section 4.27 Real Estate Transfer Declarations. Each of Seller and Purchaser
shall execute and deliver to the other at Closing, such customary and required
municipal, county and state real estate transfer declarations as may be required
to transfer the Owned Real Properties from Seller to Purchaser.

 

39



--------------------------------------------------------------------------------

Section 4.28 Seller Sublease. Provided that all applicable consents are
received, at Closing, Seller and Purchaser shall enter into a sublease,
substantially in the form attached hereto as Exhibit 4.28, for that portion of
Suite 625 of the Denver Tech Center, as further described and on the terms and
conditions set forth in Exhibit 4.28 or such other terms and conditions as the
landlord of such property may require that are acceptable to each of Purchaser
and Seller acting reasonably.

ARTICLE V

EMPLOYEE MATTERS

Section 5.1 Employees.

(a) Purchaser shall offer employment to each employee employed by or at a Branch
Office as of the Closing Date and listed on Section 2.16(a) of the Seller
Disclosure Letter (as may be amended by written mutual agreement by Purchaser
and Seller) (the “Employees”) on terms and conditions substantially comparable
to the terms and conditions of employment provided to employees of Purchaser of
comparable positions and tenure, in the aggregate (a “Comparable Position”),
which shall include base compensation that is not less than the base
compensation received by such employee from Seller immediately prior to the
Closing; provided, that, for the avoidance of doubt, the employees listed on
Schedule 5.1(a) of the Seller Disclosure Letter shall not be deemed to be
“Employees” for the purposes hereof. Seller shall use commercially reasonable
efforts to assist Purchaser in its efforts to hire the employees receiving
offers under this Section 5.1(a) and Seller shall not take, and shall cause each
of its Affiliates not to take, any action which would impede, hinder, interfere
or otherwise compete with such efforts. Seller hereby waives and shall cause its
Affiliates to waive any noncompetition, nonsolicitation, confidentiality and
other restrictions to the extent such restrictions would otherwise limit the
scope of any Transferred Employee’s services to Purchaser or its Affiliates, and
hereby assigns to Purchaser the right to enforce any such restrictions to the
extent that they can be assigned and relate to the Branch Business or the
Assets. Each offer of employment pursuant to this Section 5.1(a) shall be
effective as of the first day following the Closing Date; provided that in the
case of any offeree who is in inactive status or otherwise absent from
employment on the Closing Date, such offer shall not be binding upon Purchaser
and shall not be deemed to have been accepted by such offeree unless such
offeree reports to Purchaser for active work within twelve (12) weeks after the
Closing Date, or if absent by reason of short-term disability, injury or
illness, within the period prescribed by Seller’s short-term disability plan, or
within six (6) months if no such period is prescribed by Seller’s short-term
disability plan, and with acceptable medical release for regular work or work
with reasonable accommodation, or if absent on statutory leave such as maternity
or parental leave within the period prescribed by the applicable statute for
such leave. All such Employees who accept Purchaser’s offer of employment and
actually perform services for Purchaser on or after the Closing Date are
hereinafter referred to as the “Transferred Employees”. The employment of the
Transferred Employees with Purchaser shall be considered effective and their
employment by Seller shall terminate and transfer to Purchaser on the date they
first perform services for Purchaser (the “Employment Effective Date”).
Notwithstanding anything set forth below or herein to the contrary, (i) nothing
in this Agreement shall create any obligation on the part of Purchaser to
continue the employment of any employee for any definite period following the

 

40



--------------------------------------------------------------------------------

Employment Effective Date, and (ii) nothing in this Agreement shall preclude
Purchaser from altering, amending, or terminating any of its Employee Benefit
Plans, or the participant of any of its employees in such plans, at any time.
Seller shall be liable for, and indemnify and hold Purchaser harmless from, all
claims, demands, costs or other liabilities, including reasonable attorneys’
fees: (i) related to the employees of Seller who do not become Transferred
Employees, except to the extent that Purchaser has illegally discriminated
against or otherwise acted illegally with respect to such employees; (ii) to the
extent such liability arises from any action, event or course of conduct (except
for any action, event or course of conduct by Purchaser) that occurs prior to
the Employment Effective Date; or (iii) to the extent such liability arises
under or relates to any Employee Benefit Plan. From and after the Closing Date,
Purchaser shall pay, discharge and be responsible for all salary, wages, claims
and benefits arising out of or relating to the employment of the Transferred
Employees by Purchaser on and after the Employment Effective Date.

(b) Except as otherwise required by the terms of any such Employee Benefit Plan
or Applicable Law, as of the Employee Effective Date, each Transferred Employee
shall cease to be covered by any employee welfare benefit plans (as such term is
defined in Section 3(1) of ERISA), including plans, programs, policies and
arrangements which provide medical and dental coverage, life and accident
insurance, disability coverage, and vacation and severance pay sponsored or
maintained by Seller and shall cease accruing benefits under any employee
pension plan (as such term is defined in Section 3(2) of ERISA) sponsored or
maintained by Seller. Purchaser shall cause all Employees as of the Employment
Effective Date to be eligible to participate in any “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) of Purchaser in which similarly
situated employees of Purchaser are generally eligible to participate without
duplication of benefits and the “employee welfare benefit plans” and “employee
pension plans” (as defined in Section 3(1) and Section 3(2) of ERISA,
respectively) and any other employee benefit plan, program, policy or
arrangement of Purchaser in which similarly situated employees of Purchaser are
generally eligible to participate. Purchaser agrees to (i) waive any
pre-existing conditions and waiting periods under such plans, and (ii) cause
such plans to honor any expenses incurred by the Transferred Employees and their
beneficiaries under similar plans of Seller during the portion of the calendar
year in which the Closing Date occurs for purposes of satisfying applicable
deductible, co-insurance and maximum out-of-pocket expenses. For purposes of any
eligibility, seniority requirements, waiting periods, vesting periods and
severance benefits based on length of service in any plan, policy or arrangement
of Purchaser for which a Transferred Employee may be eligible after the Closing,
Purchaser shall ensure that service by such Employee with Seller shall be deemed
to have been service with Purchaser for all purposes under any such plan, policy
or arrangement to the extent such service is credited by Seller under its
similar plans; provided that Purchaser shall not be required to treat an
Employee’s service with Seller as service with Purchaser for purposes of
determining benefit accrual under any defined benefit plan maintained by
Purchaser.

(c) With respect to any Employee who was not offered a Comparable Position with
Purchaser or who is terminated by Purchaser other than for “cause” within twelve
(12) months following the date of this Agreement, Purchaser shall provide to
such Employee the compensation and other benefits described in the First
Community Bank Severance Plan Policy listed in Section 2.16(b) of the Seller
Disclosure Letter to the extent such Employee is eligible to receive such
compensation and other benefits under the terms of such plan.

 

41



--------------------------------------------------------------------------------

(d) Seller shall use reasonable efforts to deliver to Purchaser no later than
thirty (30) calendar days after the execution of this Agreement, with respect to
each Employee, copies of Seller’s general employee benefit information, Employee
information (including staff lists that include title and hire date, all records
relating to withholding and payment of income and unemployment taxes (federal,
state and local) and FICA taxes (including, without limitation, Forms W-4, Forms
I-9, Employee Withholding Allowance Certificates) with respect to wages paid by
Seller during the 2009 calendar year) and complete copies of the personnel
records of Employees employee records (including, without limitation,
performance reviews, preemployment investigation and background checks).

(e) Purchaser shall designate a 401(k) plan maintained by Purchaser to accept
rollovers from Transferred Employees of “eligible rollover distributions” (as
defined in Section 402(c) of the Code) from Seller’s 401(k) plan.

(f) Seller shall remain responsible for all obligations of Seller under
unemployment compensation laws for all of its current and former employees,
including but not limited to Transferred Employees relating to periods of
employment with Seller. With respect to each Transferred Employee, Seller shall
retain the obligation and liability for any workers’ compensation or similar
workers’ protection claims incurred prior to the Closing Date (including claims
made on or after the Closing Date) which are the result of an injury or illness
originating prior to the Closing Date. Seller shall remain responsible following
the Closing for any obligations arising under or relating to the employment
agreements listed in Section 2.16(d) of the Seller Disclosure Letter regardless
of whether the affected employees become employees of Purchaser.

(g) No officer, director, employee, agent or representative of Seller shall make
any communication to any Employee regarding any compensation or benefits to be
provided after the Closing without the advance written approval of Purchaser.

(h) Seller shall be responsible for providing all required notification under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and
comparable state laws to all former employees of Seller at the Branch Offices,
including employees who do not become Transferred Employees prior to the
Employment Effective Date, and to all other Persons who became “qualified
beneficiaries” under COBRA with respect to any group health plans maintained by
Seller for its employees at the Branch Offices, and Seller will have provided
any required COBRA coverage to all such former employees and such other
qualified beneficiaries of Seller who elected COBRA coverage within the time
period specified by COBRA and the regulations promulgated thereunder.

(i) For a period of ninety (90) calendar days after the Closing Date, Purchaser
shall not engage in any conduct which would result in an employment loss or
layoff for a sufficient number of employees of Purchaser which, if aggregated
with any such conduct on the part of Seller prior to the Closing Date, would
trigger obligations or liability for Seller under the WARN Act.

 

42



--------------------------------------------------------------------------------

(j) This Agreement is not intended, nor shall it be construed, to create any
express or implied third-party beneficiary rights in any Person, including
present or former employees of Seller, the Employees, and any beneficiaries or
dependents thereof.

Section 5.2 Notice of Closing. Except as necessary in order to obtain the
Requisite Regulatory Approvals, prior to the Closing Date Purchaser shall not
give any notice or notification of the closing (or possible closing) of any of
the Branch Offices, or that any employees at any Branch Office are not to be
offered employment by Purchaser, or be responsible for any such notice or
notification or the communication of any such information to any Person
(including any employee of Seller).

ARTICLE VI

CERTAIN TAX MATTERS

Section 6.1 Certain Tax Matters.

(a) Except as otherwise provided in Section 6.1(b) (relating to Transfer Taxes),
Seller and Parent, jointly and severally, shall be liable for and pay, and
pursuant to the procedures provided in Article XI, shall indemnify, hold
harmless, and defend the Purchaser Indemnified Parties from and against all
Losses of any kind whatsoever which may at any time be incurred by, imposed
upon, or asserted or awarded against the Purchaser Indemnified Parties arising
out of or resulting from (i) Taxes relating to Seller, the Branch Offices, the
Assets or the Assumed Liabilities for all taxable periods that end at or prior
to the close of business on the Closing Date, and (ii) with respect to taxable
periods (or portion thereof) that include (but do not end on) the Closing Date,
except for Taxes that are imposed on a periodic basis taken into account in
computing the Pro-Rata Adjustment, all Taxes relating to Seller, the Branch
Offices, the Assets or the Assumed Liabilities attributable to the portion of
such taxable period ending at or before the close of business on the Closing
Date as if such taxable period ended as of the close of the Closing Date. The
party which has the primary obligation to do so under Applicable Law shall file
any Tax Return that is required to be filed in respect of Taxes described in
this Section 6.1(a), and that party shall pay the Taxes shown on such Tax Return
and notify the other party in writing of the other party’s share of Taxes for
which it is responsible, if any, of the Taxes shown on such Tax Return and how
such Taxes and share were calculated, which the other party shall reimburse by
wire transfer of immediately available funds no later than ten (10) calendar
days after receipt of such notice.

(b) Purchaser and Seller shall each pay one-half (50%) of all sales, use,
transfer, recording, privilege, documentary, gross receipts, registration,
conveyance, excise, license, stamp, duties or similar Taxes and fees
(collectively, the “Transfer Taxes”) incurred in connection with or resulting
from this Agreement and the transactions contemplated hereunder. The party which
has primary responsibility under Applicable Law for the payment of any
particular Transfer Tax shall prepare and file the relevant Tax Return and pay
the Taxes shown on such Tax Return. Such party shall notify the other party in
writing of the other party’s one-half share of such Transfer Taxes shown on such
Tax Return for which it is responsible, which the other party shall reimburse by
wire transfer of immediately available funds no later than ten (10) calendar
days after receipt of such notice. Notwithstanding the foregoing, no party shall
make any payment or file any Tax Return with respect to the Transfer Taxes
without the consent of the other party, which shall not be unreasonably
withheld.

 

43



--------------------------------------------------------------------------------

(c) Seller and Purchaser shall provide each other with such assistance as
reasonably may be requested by either of them in connection with (i) the
preparation of any Tax Return, or (ii) any audit or other examination by any
Governmental Entity, or any judicial or administrative proceedings relating to
liability for Taxes. The party requesting assistance hereunder shall reimburse
the other party for reasonable out-of-pocket expenses incurred in providing such
assistance.

(d) For purposes of this Agreement, the term “Taxes” shall mean (i) all taxes,
charges, fees, levies or other like assessments, including, without limitation,
income, gross receipts, excise, real and personal and intangible property,
sales, use, transfer, withholding, license, payroll, recording, ad valorem and
franchise taxes imposed by the United States, or any state, local or foreign
government or subdivision or agency thereof; and such term shall include any
interest, penalties or additions to tax attributable to such assessments,
(ii) any liability for the payment of any amounts described in this definition
as a result of being a member of an affiliated, consolidated, combined, unitary
or similar group, including as a result of being (or having been) included or
required to be included in any Tax Return related thereto, or as a result of
transferee or successor liability, and (iii) any liability for the payments of
any amounts as a result of being a party to any agreement or as a result of any
express or implied obligation to indemnify any other Person with respect to
payment of any amount of the type described in clause (i) or (ii). For purposes
of this Agreement, the term “Tax Return” shall mean any return, declaration,
report, notice, election, claim for refund or information return or other
statement or form filed or required to be filed with any Governmental Entity or
otherwise mailed or provided to any Person relating to Taxes pursuant to the
Code or the Treasury Regulations or corresponding provisions of state, local or
foreign law, including any schedule or attachment thereto or any amendment
thereof.

(e) Notwithstanding anything to the contrary in this Agreement, the obligations
of the parties set forth in this Article VI shall not be subject to the
limitations set forth in Sections 11.4(a) and 11.4(b) and shall remain in effect
through the expiration of the applicable statutes of limitations.

ARTICLE VII

CLOSING DATE

Section 7.1 Closing Date/Closing. Except as otherwise hereinafter provided, the
closing date shall be held on June 26, 2009 subject to the satisfaction or
waiver of the conditions set forth in Articles VIII, IX and X (except for those
conditions which by their nature can only be satisfied at the Closing, but
subject to the satisfaction or waiver of such condition) or such other date as
may be mutually agreeable to the parties hereto (the “Closing Date”). Delivery
of the instruments of assignment and transfer to be delivered by Seller and
payment by Seller of the amount set forth in Section 1.6, delivery of the
instruments of assumption to be delivered by Purchaser, and the other
transactions herein contemplated to take place concurrently with such
deliveries, assumptions, and payments (the “Closing”), shall take place on the
Closing

 

44



--------------------------------------------------------------------------------

Date, at 10:00 a.m. Central Time, at the offices of Sidley Austin LLP, One South
Dearborn, Chicago, Illinois (or at such other time and place as are agreed to by
the parties), and all such deliveries, assumptions, and payments shall be
effective as of the close of business on the Closing Date; provided that (i) any
funds to be paid on the Closing Date shall be paid by wire transfer of
immediately available funds on the Closing Date as early as possible and, in any
event, before 12:00 p.m. Mountain Time on the Closing Date and (ii) no effect
shall be given to any assignment or assumption by Seller or Purchaser contained
in this Agreement until Seller’s wire transfer of funds is actually received by
the Title Company on the Closing Date. Any deliveries, assignments, or transfers
required under this Agreement, other than the foregoing, shall be made at the
time and date specified in this Agreement (and where no time is specified, on or
before the close of business on the date specified) and in the manner and place
specified in this Agreement (or, where not specified, in the manner and place as
may be reasonably requested in writing by the party that is to receive such
delivery, assignment or transfer). The payment of the Final Transfer Amount
specified in Section 1.8, to the extent based on any of the items to be
reflected on the Post-Closing Schedule, shall be determined as of the close of
business on the Closing Date.

ARTICLE VIII

CONDITIONS TO EACH PARTY’S OBLIGATIONS

The obligations of the parties under this Agreement to be performed at the
Closing shall be subject to the satisfaction, on or before the Closing Date, of
the following conditions:

Section 8.1 Approval of Governmental Authorities. All regulatory approvals or
actions required to consummate the transactions contemplated hereby shall have
been obtained and shall remain in full force and effect and all mandatory
statutory waiting periods in respect thereof shall have expired (all such
approvals and the expiration of all such waiting periods being referred to
herein as the “Requisite Regulatory Approvals”).

Section 8.2 No Injunctions or Restraints; Illegality. No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition (an “Injunction”) preventing or declaring illegal the
consummation of the transactions contemplated by this Agreement shall be in
effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any Governmental Entity which
prohibits, restricts or makes illegal consummation of the transactions
contemplated hereby. No action, suit, investigation or proceeding shall have
been instituted or threatened to restrain or prohibit or otherwise challenge the
legality or validity of the transactions contemplated hereby.

 

45



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO PURCHASER’S OBLIGATIONS

The obligations of Purchaser under this Agreement to be performed at the Closing
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:

Section 9.1 Representations and Warranties True; Obligations Performed; No
Material Adverse Changes.

(a) The representations and warranties made by Seller contained in
Section 2.1(a) and the first sentence of Section 2.1(b), Section 2.2,
Section 2.3, Section 2.5 and the first sentence of Section 2.19 shall be true
and correct in all respects (except for any inaccuracies that are de minimis in
the aggregate) both at and as of the date of this Agreement and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date).

(b) The representations and warranties made by Seller in this Agreement (other
than the representations and warranties set forth in Section 2.1(a) and the
first sentence of Section 2.1(b), Section 2.2, Section 2.3, Section 2.5 and the
first sentence of Section 2.19) shall be true and correct in all respects both
at and as of the date of this Agreement and at and as of the Closing Date, as if
made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such date), except where the failure of such
representations and warranties to be true and correct (without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” set forth in
such representations and warranties) has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) Seller shall have performed and complied in all material respects with all
obligations, covenants and agreements required by this Agreement to be performed
or complied with by it on or prior to the Closing Date.

(d) Between the date of this Agreement and the Closing Date, there shall not
have occurred any Material Adverse Effect nor any event or condition that would
be reasonably likely to have a Material Adverse Effect.

(e) The Estimated Deposits shall equal at least $430,000,000.

(f) Seller shall have delivered to Purchaser a certificate of an executive
officer of Seller, dated the Closing Date, certifying to the fulfillment of the
conditions set forth in Section 9.1(a)-(e).

Section 9.2 Consents. All of the consents contemplated by Section 9.3 and all
other third party consents the failure to obtain which would have a Material
Adverse Effect (other than those constituting Requisite Regulatory Approvals,
which are addressed in Section 8.1) shall have been obtained by Seller.

 

46



--------------------------------------------------------------------------------

Section 9.3 Deliveries. Seller shall have delivered to Purchaser at or prior to
the Closing:

(a) a Bill of Sale substantially similar in form and substance to Exhibit 9.3(a)
hereto duly executed by Seller.

(b) With respect to the Owned Real Properties:

(i) a Special Warranty Deed duly executed by Seller with covenants against
grantor’s acts substantially similar in form and substance to Exhibit 9.3(b)(i)
hereto, with all required documentary and transfer stamps attached thereto, and
subject only to Permitted Encumbrances;

(ii) an assignment and assumption agreement duly executed by Seller with respect
to each Landlord Lease (the “Assignment and Assumption of Landlord Leases”)
substantially similar in form and substance to Exhibit 9.3(b)(ii) hereto;

(iii) a notice to each tenant under a Landlord Lease (the “Tenant Notice”)
substantially similar in form and substance to Exhibit 9.3(b)(iii) hereto duly
executed by Seller, which Purchaser shall send to each tenant under each of the
Landlord Leases (as the case may be) promptly after the Closing Date;

(iv) the original Landlord Leases and all Contracts relating to each Owned Real
Property which are assigned by Seller and assumed by Purchaser hereunder (to the
extent originals are available and, if not, certified copies thereof), together
with such leasing and property files and records which are located at the
Properties;

(v) the security deposits held by Seller under any Landlord Leases;

(vi) a final owner’s title insurance policy for each parcel of Owned Real
Property being transferred to Purchaser (as required by, and complying with the
requirements of, Section 4.26), based on the title commitments issued pursuant
to Section 4.26;

(vii) a final Survey for each parcel of Owned Real Property being transferred to
Purchaser (as required by, and complying with the requirements of,
Section 4.26);

(viii) a customary, completed “FIRPTA” non-foreign person affidavit executed by
Seller in favor of Purchaser in accordance with Section 1445 of the Code and the
Treasury regulations promulgated thereunder; and

 

47



--------------------------------------------------------------------------------

(ix) such other documents and instruments of conveyance, assignment, and/or
transfer as may be reasonably necessary, advisable or required by the Title
Company to close the transaction under this Agreement with respect to the Owned
Real Properties pursuant to customary Deed and Money Escrow Instructions/New
York Style Closing Escrow Instructions in form and substance reasonably
acceptable to Seller and Purchaser, and as are reasonably required to effectuate
the Closing contemplated under this Agreement, including, without limitation,
any and all real estate transfer declarations, ALTA Statements, GAP
Undertakings, 1099 Solicitations, affidavits and any such other title clearance
documentation required by the Title Company.

(c) With respect to each of the Leased Real Properties:

(i) an assignment and assumption agreement duly executed by Seller with respect
to each Tenant Lease (the “Assignment and Assumption of Tenant Leases”)
substantially similar in form and substance to Exhibit 9.3(c)(i) hereto;

(ii) a certificate in form and substance reasonably satisfactory to Purchaser of
an executive officer of Seller certifying that, as of the Closing Date, with
respect to each Tenant Lease, no rent or penalties are due thereunder and Seller
is not in breach of any material provision of such Tenant Lease;

(iii) each of the duly executed Landlord’s Consents required under Section 4.23
and the Tenant’s Estoppel Certificates required under Section 4.25; and

(iv) to the extent not included in the Assets or located at the Branch Offices,
the original Tenant Leases and all Contracts relating to each Leased Real
Property which are assigned by Seller and assumed by Purchaser hereunder (to the
extent originals are available and, if not, certified copies thereof), together
with such leasing and property files and records which are located at the Leased
Real Properties.

(d) a copy of the Restated Articles of Incorporation of Seller certified as of a
recent date by the Secretary of State of the State of New Mexico.

(e) a certificate of good standing of Seller issued as of a recent date by the
Secretary of State of the State of New Mexico.

(f) a certificate of the secretary or an assistant secretary of Seller, dated
the Closing Date, in form and substance reasonably satisfactory to Purchaser, as
to (i) no amendments to the Restated Articles of Incorporation of Seller since a
specified date; (ii) the Bylaws of Seller; (iii) the resolutions of the Board of
Directors of Seller authorizing the execution, delivery and performance of this
Agreement and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby; and (iv) incumbency and signatures of the
officers of Seller executing this Agreement and any other agreements
contemplated hereby.

 

48



--------------------------------------------------------------------------------

(g) a copy of the Restated Articles of Incorporation of Parent certified as of a
recent date by the Secretary of State of the State of New Mexico.

(h) a certificate of good standing of Parent issued as of a recent date by the
Secretary of State of the State of New Mexico.

(i) a certificate of the secretary or an assistant secretary of Parent, dated
the Closing Date, in form and substance reasonably satisfactory to Purchaser, as
to (i) no amendments to the Restated Articles of Incorporation of Parent since a
specified date; (ii) the Bylaws of Parent; (iii) the resolutions of the Board of
Directors of Parent authorizing the execution, delivery and performance of this
Agreement and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby; and (iv) incumbency and signatures of the
officers of Parent executing this Agreement and any other agreements
contemplated hereby.

(j) all consents, waivers or approvals obtained by Seller with respect to the
Assets or the consummation of the transactions contemplated by this Agreement.

(k) The original promissory notes relating to the Loans together with such
instruments as may be required to assign such notes to Purchaser.

(l) all such other endorsements, assignments, bills of sale, and other
instruments of conveyance, assignment and/or transfer, in each case in form and
substance reasonably satisfactory to Purchaser, as shall be reasonably necessary
or advisable to consummate the sale and transfer to Purchaser of the Assets.

(m) Evidence, in form and substance reasonably satisfactory to Purchaser, of the
termination of each financing statement listed on Exhibit 9.3(m) to the extent
applicable to the Assets, Assumed Liabilities or the Branch Offices.

(n) To the extent not included in the Assets or located at the Branch Offices,
all collateral security of any nature whatsoever held by Seller as collateral
for any of the Assets.

(o) Possession of the Assets and access to and keys to the Branch Offices and
all security devices located at the Branch Offices, together with security codes
for access to the Branch Offices and combinations to all locking devices of
Seller located at the Branch Offices.

Section 9.4 Charter Acquisition. Purchaser shall have consummated the Charter
Acquisition.

 

49



--------------------------------------------------------------------------------

ARTICLE X

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller under this Agreement to be performed at the Closing
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:

Section 10.1 Representations and Warranties True; Obligations Performed.

(a) The representations and warranties made by Purchaser contained in
Section 3.1(a) and the first sentence of Section 3.1(b), and Section 3.2(a) and
Section 3.2(b)(i) shall be true and correct in all respects (except for any
inaccuracies that are de minimis in the aggregate) both at and as of the date of
this Agreement and at and as of the Closing Date, as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such date).

(b) The representations and warranties made by Purchaser in this Agreement
(other than the representations and warranties set forth in Section 2.1(a) and
the first sentence of Section 3.1(b), and Section 3.2(a) and Section 3.2(b)(i))
shall be true and correct in all respects both at and as of the date of this
Agreement and at and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date), except where the failure of such representations and warranties to
be true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect.

(c) Purchaser shall have performed and complied in all material respects with
all obligations, covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.

(d) Purchaser shall have delivered to Seller a certificate of an executive
officer of Purchaser, dated the Closing Date, certifying to the fulfillment of
the conditions in Section 10.1(a)-(c).

Section 10.2 Consents. All of the consents contemplated by Section 3.3 (other
than those constituting Requisite Regulatory Approvals, which are addressed in
Section 8.1) shall have been obtained by Purchaser.

Section 10.3 Deliveries. Purchaser shall have executed and delivered to Seller
at or prior to the Closing:

(a) an Instrument of Assumption of Assumed Liabilities substantially similar in
form and substance to Exhibit 10.3 hereto;

(b) with respect to each of the Owned Real Properties, a duly executed
Assignment and Assumption of Landlord Leases;

 

50



--------------------------------------------------------------------------------

(c) with respect to each of the Leased Real Properties, a duly executed
Assignment and Assumption of Tenant Leases;

(d) a copy of Purchaser’s Articles of Incorporation certified as of a recent
date by the Secretary of State of the State of South Dakota;

(e) a certificate of good standing of Purchaser issued as of a recent date by
the Secretary of State of the State of South Dakota;

(f) a certificate of the secretary or an assistant secretary of Purchaser, dated
the Closing Date, in form and substance reasonably satisfactory to Seller, as to
(i) no amendments to the Certificate of Incorporation of Purchaser since a
specified date; (ii) the Bylaws of Purchaser; (iii) the resolutions of the Board
of Directors of Purchaser authorizing the execution, delivery and performance of
this Agreement and any agreements contemplated hereby and the transactions
contemplated hereby and thereby; and (iv) incumbency and signatures of the
officers of Purchaser executing this Agreement and any agreement contemplated
hereby; and

(g) all such other instruments, in each case in form and substance reasonably
satisfactory to Seller, as shall be reasonably necessary or advisable to
consummate the sale and transfer of Assets to, and the assumption of Assumed
Liabilities by, Purchaser.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Seller to Indemnify. Subject to the terms and conditions of this
Article XI, from and after the Closing, Seller and Parent, jointly and
severally, agree to indemnify, hold harmless and defend Purchaser, its
Affiliates (as “Affiliates” is defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended) and Purchaser’s and each such Affiliate’s
directors, officers, subsidiaries, successors and assigns, and Affiliates
(collectively, the “Purchaser Indemnified Parties”) from and against any and all
claims, losses, liabilities, costs and expenses, including reasonable legal fees
and expenses, damages, expenditures, proceedings, judgments, awards,
settlements, fines, penalties, Taxes, demands and obligations to third parties
(“Losses”) of any kind whatsoever which may at any time be incurred by, imposed
upon, or asserted or awarded against any Purchaser Indemnified Party:

(a) arising out of or resulting from the breach or inaccuracy of any
representation or warranty made by Seller in this Agreement, the certificate
delivered to Purchaser by Seller pursuant to Section 9.1(f) or any documents,
agreements or instruments to be executed by Seller or Parent pursuant to this
Agreement;

(b) arising out of or resulting from any breach or failure to comply with any
covenant or agreement made by Seller or Parent in this Agreement or any
documents, agreements or instruments to be executed by Seller or Parent pursuant
to this Agreement;

(c) arising out of or resulting from or based upon any asset of Seller or Parent
other than the Assets, including the Excluded Assets, or any liability of Seller
or Parent other than the Assumed Liabilities, including the Excluded
Liabilities;

 

51



--------------------------------------------------------------------------------

(d) any failure of Seller to obtain prior to the Closing any consent
contemplated by Section 9.2; and

(e) any inaccuracy in the certificate delivered by Seller to Purchaser pursuant
to Section 9.3(c)(ii).

Section 11.2 Purchaser to Indemnify. Subject to the terms and conditions of this
Article XI, from and after the Closing, Purchaser agrees to indemnify, hold
harmless and defend Seller and its Affiliates and Seller’s and each such
Affiliate’s directors, officers, subsidiaries, successors and assigns, and
Affiliates (collectively, the “Seller Indemnified Parties”) from and against any
and all Losses of any kind whatsoever which may at any time be incurred by,
imposed upon, or asserted or awarded against Seller Indemnified Parties
(a) arising out of or resulting from the breach or inaccuracy of any
representation or warranty made by Purchaser in this Agreement, the certificate
delivered to Seller by Purchaser pursuant to Section 10.1(d) or any documents,
agreements or instruments to be executed by Purchaser pursuant to this
Agreement, (b) arising out of or resulting from any breach or failure to comply
with any covenant or agreement made by Purchaser in this Agreement or any
documents, agreements or instruments to be executed by Purchaser pursuant to
this Agreement or (c) the failure by Purchaser to perform any of its obligations
with respect to the Assumed Liabilities in accordance with their terms.

Section 11.3 Procedure for Indemnification.

(a) If a party entitled to be indemnified under this Agreement (an “Indemnitee”)
receives notice of the assertion by an unaffiliated third party (a “Third
Party”) of any claim or potential liability or of the commencement by any such
Person of any action or proceeding (a “Third Party Claim”) with respect to which
another party hereto (an “Indemnifying Party”) is obligated to provide
indemnification, the Indemnitee shall give the Indemnifying Party prompt notice
thereof after becoming aware of such Third Party Claim. Such notice shall
describe the Third Party Claim in reasonable detail and shall indicate the
amount (estimated if necessary) of the Loss that has been or may be sustained by
the Indemnitee. Such notice shall be a condition precedent to any liability of
the Indemnifying Party for any Third Party Claim under the provisions for
indemnification contained in this Agreement; provided, however, that the failure
of the Indemnitee to give prompt notice to the Indemnifying Party of such Third
Party Claim shall adversely affect the Indemnitee’s rights to indemnification
hereunder solely to the extent that such failure prejudices the Indemnifying
Party in the defense of such Third Party Claim. The Indemnifying Party may elect
to compromise or defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel, which counsel shall be reasonably acceptable
to the Indemnitee, any Third Party Claim. If the Indemnifying Party elects to
compromise or defend such Third Party Claim, it shall, within fifteen
(15) calendar days after receiving notice of the Third Party Claim, notify the
Indemnitee of its intent to do so, and the Indemnitee shall cooperate, at the
expense of the Indemnifying Party, in the compromise of, or defense against,
such Third Party Claim. If the Indemnifying Party elects not to compromise or
defend against the Third Party Claim, or fails to notify the Indemnitee of its
election as herein provided, or otherwise abandons the defense of such Third
Party Claim, (i) the Indemnitee may pay (without prejudice of any of its rights
as against the Indemnifying Party), compromise or defend such Third Party Claim
and (ii) the costs and expenses of the Indemnitee

 

52



--------------------------------------------------------------------------------

incurred in connection therewith shall be indemnifiable by the Indemnifying
Party pursuant to the terms of the Agreement. In addition, in connection with
any Third Party Claim in which the Indemnitee shall reasonably conclude, based
upon an opinion of its counsel, that (A) there is a conflict of interest between
the Indemnifying Party and the Indemnitee in the conduct of the defense of such
Third Party Claim, (B) there are specific defenses available to the Indemnitee
which are different from or additional to those available to the Indemnifying
Party and which could be materially adverse to the Indemnifying Party, or
(C) the Indemnifying Party’s counsel is not reasonably acceptable to the
Indemnitee, then the Indemnitee shall have the right to retain separate counsel
in connection with such Third Party Claim. In such an event, the Indemnifying
Party shall pay the reasonable fees and disbursements of counsel to each of the
Indemnifying Party and the Indemnitee but in no event shall Indemnifying Party
be liable for the fees and expenses of more than one counsel, separate from its
own counsel, for Indemnitees who have no conflicts of interests among them in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same allegations or circumstances.
Notwithstanding the foregoing, neither the Indemnifying Party nor the Indemnitee
may settle or compromise any claim (unless the sole relief payable to a Third
Party in respect of such Third Party Claim is monetary damages that are paid in
full by the party settling or compromising such claim) over the objection of the
other; provided, however, that consent to settlement or compromise shall not be
unreasonably withheld. In any event, except as otherwise provided herein, the
Indemnitee and the Indemnifying Party may each participate, at its own expense,
in the defense of such Third Party Claim. If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party
any personnel or any books, records or other documents within its control that
are reasonably necessary or appropriate for such defense, subject to the receipt
of appropriate confidentiality agreements.

(b) Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event prompt action is required with respect to the defense of a Third Party
Claim, the Indemnitee shall, subject to the terms and conditions of this Article
XI, have the right to assume the defense of such Third Party Claim; provided,
however, that in the event that the Indemnifying Party subsequently elects to
assume the defense of such Third Party Claim, then the provisions set forth in
Section 11.3(a) shall be applicable and the Indemnifying Party shall, subject to
the terms and conditions of this Article XI, reimburse the Indemnitee for any
costs and expenses incurred by the Indemnitee prior to the date the Indemnifying
Party assumes control of such Third Party Claim.

Section 11.4 Limitations.

(a) Notwithstanding anything to the contrary contained in this Agreement, except
with respect to Sections 2.1, 2.2, 2.3, 2.5, 2.9, 2.11 and Article VI to which
this Section 11.4 shall not apply, no claim shall be made against Seller or
Parent for indemnification under Section 11.1(a) with respect to any Loss which
any of Purchaser’s Indemnified Parties may suffer, incur or sustain unless the
aggregate of all such Losses described in Section 11.1(a) shall exceed $200,000
(the “Deductible”), and Seller and Parent shall only be required to pay or be
liable for any such Losses described in Section 11.1(a) to the extent that the
aggregate amount of such Losses exceeds the Deductible, and then only with
respect to Losses incurred in excess of such amount. Notwithstanding anything to
the contrary herein, any Loss or Losses which would otherwise be subject to
indemnification by Seller and Parent pursuant to

 

53



--------------------------------------------------------------------------------

Section 11.1(a) relating to any single breach or series of related breaches by
Seller shall not constitute “Losses” for the purposes hereof, and therefore
shall not be applied toward the Deductible or be indemnifiable hereunder, unless
such Losses relating to any single breach or series of related breaches exceed
$5,000.

(b) Except with respect to Sections 2.1, 2.2, 2.3, 2.5, 2.9 and 2.11 and Article
VI to which this Section 11.4(b) shall not apply, the maximum aggregate amount
of Losses against which the Purchaser Indemnified Parties shall be entitled to
be indemnified under Section 11.1(a) with respect to all claims thereunder shall
be an amount equal to $40,000,000.

(c) NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OR LOST PROFITS WHETHER
BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR
NOT FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT, EXCEPT SUCH DAMAGES THAT ARE PAYABLE TO A THIRD PARTY
WITH RESPECT TO A THIRD PARTY CLAIM FOR WHICH ANY PERSON IS SEEKING
INDEMNIFICATION HEREUNDER, AND EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO RECEIVE SUCH
DAMAGES UNDER THIS AGREEMENT.

Section 11.5 Indemnification Payments on After-Tax Basis. Any indemnification
payment made under this Agreement with respect to any Loss shall be (a) an
amount which is sufficient to compensate the indemnified party for the amount of
such Loss, after taking into account all increases in federal, state, local,
foreign or other Taxes payable by the indemnified party as a result of such
payment and (b) net of any Tax savings actually realized by the indemnified
party resulting from deductions or other tax benefits attributable to such Loss.

Section 11.6 Purchase Price Adjustment. All indemnification payments made under
this Agreement shall be treated and reported as adjustments to the purchase
price for all Tax purposes unless otherwise required by Applicable Law.

Section 11.7 Survival. No rights to indemnification with respect to breaches of
the representations and warranties of the parties contained in this Agreement
shall be asserted by any party unless notice thereof is given on or before the
date such representation or warranty no longer survives as provided in this
Section 11.7. The representations and warranties of Seller, on the one hand, and
of Purchaser, on the other hand, contained in this Agreement or in any
certificate or instrument delivered pursuant to this Agreement shall survive the
Closing Date and shall expire on the later of the second anniversary of the
Closing date and June 30, 2011, except with respect to the representations
contained Sections 2.1, 2.2, 2.3, 2.5 and 2.9 which will survive indefinitely
and the representations contained in Sections 2.8 and 2.11 which will survive
through the expiration of the applicable statutes of limitations. Any covenant
or agreement of any party contained herein (including, without limitation, those
relating to indemnification) shall survive the Closing indefinitely.

 

54



--------------------------------------------------------------------------------

Section 11.8 Exclusive Remedy. The indemnification provisions of Article VI and
this Article XI shall be the sole and exclusive remedy of each party hereto
(including the Purchaser Indemnified Parties, and the Seller Indemnified
Parties) after the Closing for any breach of the other party’s representations,
warranties, covenants or agreements contained in this Agreement or otherwise
with respect to this Agreement and the transactions contemplated hereby;
provided that the foregoing shall not be deemed to limit the rights of each
party to seek equitable remedies (including specific performance or injunctive
relief) or to seek other damages in the case of fraud or willful misconduct.

Section 11.9 Non-Duplication of Article VI Indemnification. Notwithstanding
anything contained in this Agreement, any indemnification otherwise payable
pursuant to this Article XI shall not be made to the extent it would result in
duplication of indemnification payments made pursuant to Article VI.

ARTICLE XII

TERMINATION

Section 12.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller or Purchaser, upon written notice to the other, if the
transactions contemplated by this Agreement shall not have been consummated on
or before the date that is one hundred fifty (150) calendar days after the date
hereof (the “Termination Date”), unless the failure of such occurrence shall be
due to the failure of the party seeking to terminate this Agreement to perform
or observe the agreements set forth herein required to be performed or observed
by such party at or before the Closing; provided, however, that in the event
that the conditions set forth in Section 8.1 and Section 9.4 are the only
conditions (other than conditions which by their nature can only be satisfied at
Closing) which have not been satisfied by the Termination Date (and provided
that the reason for the failure of the condition set forth in Section 9.4 is the
failure to obtain any required regulatory approvals), the Termination Date shall
automatically be extended by thirty (30) calendar days;

(c) by Seller, upon written notice to Purchaser specifying the nature of any
such breach and requesting that it be remedied, if there shall have been any
breach of any representation, warranty, covenant or agreement of Purchaser set
forth in this Agreement or if any representation or warranty of Purchaser shall
have become untrue, in either case (i) such that the conditions set forth in
Section 10.1 would not be satisfied and (ii) such breach is not curable, or if
curable, is not cured within forty-five (45) calendar days after receipt by
Purchaser of such written notice from Seller; provided, however, that Seller
shall not have the right to terminate this Agreement pursuant to this
Section 12.1(c) if it, at such time, is in breach of any breach of any
representation, warranty, covenant or agreement set forth in this Agreement such
that the conditions set forth in Section 9.1 would not be satisfied;

 

55



--------------------------------------------------------------------------------

(d) by Purchaser, upon written notice to Seller specifying the nature of any
such breach and requesting that it be remedied, if there shall have been any
breach of any representation, warranty, covenant or agreement of Seller set
forth in this Agreement or if any representation or warranty of Seller shall
have become untrue, in either case (i) such that the conditions set forth in
Section 9.1 would not be satisfied and (ii) such breach is not curable, or if
curable, is not cured within forty-five (45) calendar after receipt by Seller of
such written notice from Purchaser; provided, however, that Purchaser shall not
have the right to terminate this Agreement pursuant to this Section 12.1(d) if
it, at such time, is in breach of any breach of any representation, warranty,
covenant or agreement set forth in this Agreement such that the conditions set
forth in Section 10.1 would not be satisfied; or

(e) by either Seller or Purchaser, upon written notice to the other, if any
Governmental Entity of competent jurisdiction issues a final unappealable order
prohibiting consummation of any material transaction contemplated hereby.

Section 12.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 12.1 hereof, this Agreement shall forthwith become
void and have no effect, without any liability on the part of any party hereto
or its affiliates, directors, officers or stockholders, other than the
provisions of this Section 12.2, Section 13.4, Section 13.5 and the
confidentiality provisions of Section 4.2. Notwithstanding the foregoing
sentence, a termination of this Agreement shall not defeat or impair the right
of any party to pursue such relief as may otherwise be available to it on
account of any willful breach of this Agreement.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.1 Entire Agreement; Modification; Waiver. This Agreement, including
the Seller Disclosure Letter, the Purchaser Disclosure Letter, the Annex, all
Schedules hereto and all Exhibits hereto, together with the Confidentiality
Agreement and any other agreements contemplated hereby, constitutes the entire
agreement of the parties pertaining to the subject matter contained herein and
supersedes all prior or contemporaneous agreements, representations and
understandings of the parties. No supplement, modification or amendment to, or
waiver of this Agreement shall be binding unless executed in writing by Seller
or Purchaser. No waiver of any provision of this Agreement shall be deemed or
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.

Section 13.2 Counterparts; Virtual Closing. This Agreement may be executed
simultaneously in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. A signature
page to this Agreement or any other document prepared in connection with the
transactions which contains a copy of a party’s signature and which is sent by
such party or its agent with the apparent intention (as reasonably evidenced by
the actions of such party or its agent) that it constitute such party’s
execution and delivery of this Agreement or such other document, including a
document sent by facsimile transmission or by email in portable document format
(pdf), shall have the same effect as if such party had executed and delivered an
original of this Agreement or such other document. Minor variations in the form
of the signature page, including footers from earlier versions of this Agreement
or any such other document, shall be disregarded in determining the party’s
intent or the effectiveness of such signature.

 

56



--------------------------------------------------------------------------------

Section 13.3 Headings; Pronouns and Other References. The headings of the
Sections and Articles of this Agreement are inserted for convenience only and
shall not constitute a part hereof. All references in this Agreement to the
Annex, Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions refer to the corresponding the Annex, Exhibits, Schedules,
Articles, Sections, subsections and other subdivisions of or to this Agreement
unless expressly provided otherwise. Titles appearing at the beginning of any
Articles, Sections, subsections or other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular subdivision unless
expressly so limited. The words “this Article,” “this Section” and “this
Subsection,” and words of similar import, refer only to the Article, Section or
subsection hereof in which such words occur. The word “or” is not exclusive, and
the word “including” (in its various forms) means including without limitation.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. The phrases “Seller’s
knowledge” or “the knowledge of Seller” mean the actual knowledge of the
individuals listed in Section 13.3 of the Seller Disclosure Letter after due and
reasonable inquiry by such individual.

Section 13.4 Payment of Expenses. Except as otherwise expressly provided for
herein, each party shall pay for its own expenses and costs in connection with
the carrying out of this Agreement (including regulatory application fees).

Section 13.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without giving effect to the
principles of conflict of laws thereof to the extent that the application of the
laws of another jurisdiction would be required thereby.

Section 13.6 Addresses of Notice, Etc. All notices, requests, demands and other
communications provided for hereunder and under the related documents shall be
in writing and by facsimile transmission or by courier service (with proof of
service), hand delivery or certified or registered mail (return receipt
requested or first class postage prepaid) to the applicable party at the
addresses indicated below.

If to Purchaser:

Great Western Bank

100 N. Phillips Ave, 4th Floor

Sioux Falls, SD 57101

Attention: Jeff Erickson

Facsimile: (605) 333-7882

 

57



--------------------------------------------------------------------------------

With a copy to:

Great Western Bank

100 N. Phillips Ave, 4th Floor

Sioux Falls, SD 57101

Attention: Timothy D. Kaiser

Facsimile: (605) 333-7882

and:

If to Seller or Parent:

First State Bancorporation

7900 Jefferson NE

Albuquerque, New Mexico 87109

Attention: H. Patrick Dee

Facsimile: (505) 241 7572

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

1000 Louisiana

Suite 6800

Houston, Texas 77002

Attention: Frank Bayouth

Facsimile: (713) 655-5200

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
hereof. All such notices, requests, demands or other communications shall be
deemed properly delivered, given and received (a) on the date of delivery if
delivered personally, (b) on the date of confirmation of receipt (or the first
business day following such receipt if the transmission is after 5 p.m. Mountain
Time on such date or if the date is not a business day) of transmission by
telecopy or facsimile or (c) on the date of confirmation of receipt (or the
first business day following such receipt if the date is not a business day) if
delivered by a nationally recognized overnight courier service.

Section 13.7 Publicity. Except as may be required by law or by the rules or
regulations of any Governmental Entity or securities exchange or as may be
permitted by this Agreement, prior to the Closing Date, no party shall, directly
or indirectly, make or cause to be made any public announcement or disclosure,
or issue any notice, with respect to any of the transactions contemplated hereby
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld.

Section 13.8 Severability. If any paragraph, section, sentence, clause, or
phrase contained in this Agreement shall become illegal, null or void, or
against public policy, for any reason, or shall be held by any court of
competent jurisdiction to be illegal, null or void, or against public policy,
the remaining paragraphs, sections, sentences, clauses, or phrases contained in
this Agreement shall not be affected thereby.

 

58



--------------------------------------------------------------------------------

Section 13.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement including Sections 4.19 and 4.20 were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction,
without the necessity of posting bond in the case of Sections 4.19 and 4.20,
this being in addition to any other remedy to which they are entitled at law or
in equity. The prevailing party in any action commenced under this Section
relating to Sections 4.19 and 4.20 shall be entitled to receive reasonable
attorney’s fees and court costs.

Section 13.10 Binding Nature; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their permitted successors
and assigns. No party shall assign or otherwise transfer any rights under this
Agreement without the express written consent of the other parties; provided,
however, that any party may assign its rights under this Agreement to any
Affiliate of such party; provided, further, that no such assignment shall
relieve the assigning party of its obligations hereunder.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by their duly authorized corporate officers as of the date first
hereinabove written.

 

FIRST COMMUNITY BANK

By:  

/s/ H. Patrick Dee

Name:   H. Patrick Dee Title:   President

FIRST STATE BANCORPORATION

By:  

/s/ Michael R. Stanford

Name:   Michael R. Stanford Title:   Chairman and Chief Executive Officer

GREAT WESTERN BANK

By:  

/s/ Jeffory Erickson

Name:   Jeffory Erickson Title:   President and Chief Executive Officer

Branch Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.6(b)(i)

Deposit Premium

The Deposit Premium is an amount determined in accordance with the formula:

A x B = C

where:

“A” means either: (i) when calculating the Estimated Target Amount, the
Estimated Deposits; or (ii) when calculating the Final Target Amount, the Final
Deposits; but in each case excluding (to the extent it is reflected in such
amount) any accrued and unpaid interest with respect to such Estimated Deposits
or Final Deposits;

“B” means 0.06; and

“C” is the Deposit Premium; provided that in no event will the Deposit Premium
exceed Thirty Million Dollars ($30,000,000).